


Exhibit 10.1






MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT




BETWEEN










Wells Fargo Bank, N.A., as buyer (“Buyer”)










The Sellers identified on the Addendum, as seller (“Seller”)










The Guarantors, if identified on the Addendum, as guarantor (“Guarantor”)










Dated as of the Effective Date set forth in the Addendum


TABLE OF CONTENTS


Page


1.    Applicability
......................................................................................................................1
2.    Definitions
.........................................................................................................................1
3.    Program; Initiation of
Transactions...................................................................................
25
4.    Repurchase
.......................................................................................................................
26
5.    [Reserved.]
.......................................................................................................................
27
6.    Margin
Maintenance.........................................................................................................
27
7.    Income Payments
.............................................................................................................
28
8.    Payment and Transfer
.......................................................................................................
30
9.    Conditions Precedent
........................................................................................................
30
10.    Program; Costs
.................................................................................................................
33
11.    Servicing
..........................................................................................................................
35
12.    Representations and Warranties
........................................................................................
36
13.    Covenants
........................................................................................................................
41
14.    Events of
Default..............................................................................................................
47
15.    Remedies Upon
Default....................................................................................................
50




--------------------------------------------------------------------------------




16.    Reports.............................................................................................................................
52
17.    Buyer’s Policies and Procedures Manual
.......................................................................... 54
18.    Repurchase Transactions
..................................................................................................
55
19.    Custodial Responsibilities
................................................................................................
55
20.    Single Agreement
.............................................................................................................
56
21.    Notices and Other Communications
.................................................................................
56
22.    Entire Agreement;
Severability.........................................................................................
56
23.    Non-assignability
.............................................................................................................
56
24.    Set-off
..............................................................................................................................
57
25.    Binding Effect; Governing Law;
Jurisdiction....................................................................
57
26.    No Waivers, Etc.
..............................................................................................................
58
27.    Intent
................................................................................................................................
58
28.    Power of Attorney
............................................................................................................
59
29.    Buyer May Act Through Affiliates
...................................................................................
59
30.    Indemnification; Obligations
............................................................................................
59
31.    Counterparts.....................................................................................................................
60
32.    Confidentiality
.................................................................................................................
60
33.    Recording of Communications
.........................................................................................
61
34.    Periodic Due Diligence Review
........................................................................................
61
35.    Authorizations
..................................................................................................................
62
36.    Documents Mutually Drafted
...........................................................................................
62
37.    Joint and Several
..............................................................................................................
62
38.    Security Interest
...............................................................................................................
62
39.    Agency Security Takeout
.................................................................................................
62
40.    Physical Possession of Records and Files relating to the Purchased Assets
....................... 64


ANNEXES


Annex A    Financial Covenants


SCHEDULES


Schedule 1    Representations and Warranties with Respect to Purchased Mortgage
Loans


EXHIBITS


Exhibit A    Officer’s Compliance Certificate


Exhibit B    Certificate of an Officer of the Seller, including a Form of
Resolutions


Exhibit C    Form of Power of Attorney


Exhibit D    Form of Guaranty


Exhibit E    Form of Incumbency Certificate


Exhibit F    Form of Servicer Side Letter


This Master Repurchase Agreement and Securities Contract is dated as of the
Effective
Date by and among the Buyer, the Seller and the Guarantor.




--------------------------------------------------------------------------------






1.    Applicability


From time to time the parties hereto may enter into transactions in which Seller
agrees to sell all right, title and interest (including, without limitation, the
Servicing Rights (as hereinafter defined)) in and to the Mortgage Loans and, if
applicable, Agency Securities (each as hereinafter defined) to Buyer in exchange
for the transfer of funds by Buyer to Seller, with a simultaneous agreement by
Buyer to transfer to Seller such Mortgage Loans and Agency Securities (if
applicable) at a date certain or on demand, in exchange for the transfer of
funds by Seller to Buyer. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement. All sales of Mortgage Loans from Seller to Buyer will be on a
servicing-released basis. In addition, the Guarantor agrees to provide the
Guaranty (as hereinafter defined) guarantying certain obligations of the Seller.


2.    Definitions


a.    Whenever used in this Agreement, the following words and phrases, unless
the context otherwise requires, shall have the following meanings:






time.
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to


“Acceptable State” means any state, commonwealth, or federal district acceptable
to Buyer in which the Seller is licensed to originate Mortgage Loans.


“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located, and, with respect
to any Mortgage Loan other than a Government Mortgage Loan, serviced in
accordance with Fannie Mae servicing practices and procedures, as defined in the
Fannie Mae servicing guidelines (as may be amended or updated from time to time)
and, with respect to Government Mortgage Loans, in accordance with HUD servicing
guidelines, and in each case, as set forth in this Agreement and the Manual.






for such term.
“Accounts Receivable Rate” means the interest rate set forth on the Addendum


“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so;


(iv) the making or offering by such party or an Affiliate of a composition with
its creditors or a general




--------------------------------------------------------------------------------




assignment for the benefit of creditors; (v) the admission by such party or an
Affiliate of such party of its inability to pay its debts or discharge its
obligations as they become due or mature; or (vi) that any governmental
authority or agency or any person, agency or entity acting or purporting to act
under governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party or of any of its Affiliates, or shall have taken any
action to displace the management of such party or of any of its Affiliates or
to curtail its authority in the conduct of the business of such party or of any
of its Affiliates.


“Addendum” means that certain Addendum hereto entered into contemporaneously
with this Agreement, dated as of the Effective Date, among the Buyer, the Seller
and the Guarantor, as may be amended or restated from time to time.


“Additional Covenants and Conditions” means the “Other Covenants and Conditions”
and the “Financial Covenants” (to the extent that such covenants are not already
specifically set forth in this Agreement), as set forth in the Addendum.


“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.


“Agency” means Ginnie Mae, Freddie Mac or Fannie Mae, as applicable.


“Agency Custodian” means the custodian designated in (i) the Master Ginnie Mae
Custodial Agreement, (ii) the Master Fannie Mae Custodial Agreement or (iii) the
Master Freddie Mac Custodial Agreement, as applicable, which will be Wells Fargo
Bank, N.A. or any other Agency Custodian approved by Buyer in its sole
discretion as set forth in the Addendum.


“Agency Document Custodian Manual” means, collectively, (i) the Ginnie Mae
Mortgage-Backed Securities Program Document Custodian Manual as found in
Appendix V-1 of the Ginnie Mae Guide, (ii) the Fannie Mae Requirements for
Document Custodians or (iii) the Freddie Mac Document Custody Procedures
Handbook, as applicable.


“Agency Security” means a Ginnie Mae Security, a Fannie Mae Security or a
Freddie Mac Security, as applicable, and, in each case, is backed by
one-to-four-family residential mortgage loans.


“Agency Security Margin” means the margin set forth in the Sublimit, Rate and
Term Schedule of the Addendum for such term; provided, however, that upon the
occurrence of an Event of Default, the Agency Security Margin shall
automatically be increased by the Post Default Rate Margin, even if the Buyer
forebears exercising any of its rights and remedies as a result of such Event of
Default.


“Agency Security Purchase Commitment” means a written commitment, in form and
substance satisfactory to Buyer, issued in favor of Seller by a Takeout Broker
Dealer pursuant to which that Takeout Broker Dealer commits to purchase one or
more Agency Securities.
“Agency Security Purchase Price” means, in the case of any Purchased Agency
Security, (a) as of the Purchase Date for such Purchased Agency Security, an
amount equal to the lesser of the amount requested by the Seller or the product
of the Purchase Price Percentage for such Purchased Agency Security times the
lesser of (i) the Market Value of such Purchased Agency Security, (ii) the
unpaid principal balance of the underlying Purchased Mortgage Loans pooled in
the Purchased Agency Security or (iii) the amount set forth on the Agency
Securit y Purchase Commitment with respect to such Purchased Agency Security,
and (b) as of any other date, the amount calculated on the Purchase Date in the
preceding clause (a), (i) reduced by any amount of Margin Deficit transferred by
Seller to Buyer pursuant to Section 6 and applied




--------------------------------------------------------------------------------




to the Agency Security Purchase Price of such Purchased Agency Security, (ii)
reduced by any Principal Payments remitted to the Collection Account and which
were applied to the Agency Security Purchase Price of such Purchased Agency
Security by Buyer pursuant to clause first of Section 7(b) and (iii) reduced by
any payments made by Seller in reduction of the outstanding Agency Security
Purchase Price, in each case before or as of such determination date with
respect to such Purchased Agency Security.






such term.
“Agency Security Sublimit” means the amount set forth on the Addendum for






such term.
“Aggregate Claim Threshold” means the amount set forth on the Addendum for


“Aggregate Purchase Price” means the sum of (i) the Purchase Price of all
Purchased Mortgage Loans subject to outstanding Transactions and (ii) the
Purchase Price of all Purchased Agency Securities subject to outstanding
Transactions.


“Agreement” means, collectively, this Master Repurchase Agreement and Securities
Contract, the Addendum, and each Schedule and Exhibit hereto and thereto, as
such agreement may be amended, supplemented or otherwise modified from time to
time.


“Anti-Terrorism Laws” means, any Requirements of Law relating to money
laundering or terrorism, including Executive Order 13224 signed into law on
September 23,
2001, the regulations promulgated by OFAC, and the Patriot Act.


“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.


“Asset Tape” means a remittance report containing servicing information,
including, without limitation, those fields reasonably requested by Buyer from
time to time, on a loan-by-loan basis and in the aggregate, with respect to the
Purchased Mortgage Loans serviced by Seller or any Servicer for the immediately
prior month or months, as applicable (or any portion thereof).


“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.
“Authorized Funds Recipient” means the entity approved by Buyer, in its sole
good faith discretion, which may be a title company, escrow company or attorney
in accordance with local law and practice in the jurisdiction where the related
Mortgage Loan is being originated, or in the case of a Correspondent Mortgage
Loan, any warehouse bank or correspondent which has been approved by Buyer,
which may receive funds on behalf of Seller. Any transfer by Buyer to an
Authorized Funds Recipient shall be considered a transfer of funds by Buyer to
Seller.


“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.


“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or




--------------------------------------------------------------------------------




bank holiday in New York City during which financial institutions are authorized
or required to close.


“Buyer” has the meaning set forth on the first page of this Agreement.


“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.


“Change in Control” means:


(A) the sale, transfer, or other disposition of all or an amount equivalent to
twenty-five percent (25%) or more of any Seller’s or any Guarantor’s assets
(excluding any such action taken in connection with any securitization or whole
loan transaction); or, if applicable, the sale, transfer, or other disposition
of all or an amount equivalent to 25% or more of the Manager’s, General
Partner’s or Limited Partner’s assets (excluding any such action taken in
connection with any securitization or whole loan transaction); or


(B) the consummation of a merger or consolidation of Seller or Guarantor (or, if
applicable, the Manager, General Partner or Limited Partner) with or into
another entity or any other corporate reorganization, if more than 25% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by Persons who were not stockholders of Seller or Guarantor (or, if
applicable, the Manager, General Partner or Limited Partner) immediately prior
to such merger, consolidation or other reorganization.


“Closing Instruction Letter” means the Closing Instruction Letter from Seller to
the Authorized Funds Recipient, in a form substantially similar to the form
provided in the Manual, as the same may be modified, supplemented and in effect
from time to time.


“Code” means the Internal Revenue Code of 1986, as amended.




the Custodian.
“Collateral Documents” means the documents in the Mortgage File delivered to


“Collection Account” means one or more accounts identified on the Addendum and
established by or on behalf of the Servicer or Seller for the benefit of Buyer
or assigned to the Buyer, into which all collections and proceeds on or in
respect of the Purchased Assets shall be deposited by Servicer or Seller and
subject to a Collection Account Control Agreement.


“Collection Account Control Agreement” means a blocked account agreement
providing the Buyer with control at all times over the Collection Account.


“Combined Loan-to-Value Ratio” or “CLTV” means with respect to any Mortgage
Loan, the ratio of (i)(a) the original outstanding principal amount of the
Mortgage Loan, plus (b) the unpaid principal balance of any related subordinate
mortgage loan or loans secured by the Mortgaged Property, to (ii) the lesser of
(a) the Appraised Value of the related Mortgaged Property at origination or (b)
if the Mortgaged Property was purchased within twelve (12) months of the
origination of such Mortgage Loan, the purchase price of the related Mortgaged
Property.




--------------------------------------------------------------------------------






“Conforming Mortgage Loan” means a first lien mortgage loan originated in
accordance with the most recently published underwriting and eligibility
criteria of Fannie Mae or Freddie Mac for purchase of mortgage loans, as
determined by Buyer in its sole discretion.


“Cooperative Corporation” means with respect to any Cooperative Mortgage Loan,
the cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.


“Cooperative Mortgage Loan” means a mortgage loan that is secured by a first
lien on and perfected security interest in Cooperative Shares and the related
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Unit in the building owned by the related Cooperative Corporation.


“Cooperative Project” means, with respect to any Cooperative Mortgage Loan, all
real property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including, without limitation, the land, separate
dwelling units and all common elements.


“Cooperative Shares” means, with respect to any Cooperative Mortgage Loan, the
shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.


“Cooperative Unit” means, with respect to a Cooperative Mortgage Loan, a
specific unit or apartment in a Cooperative Project.


“Correspondent Mortgage Loan” means a mortgage loan purchased from a licensed
mortgage lender who is approved by the Seller and for which Seller does not
appear as the lender on the Mortgage Note.
“Cross Default Threshold” means $10,000 or such other amount set forth on the
Addendum for such term.


“Custodial Agreement” means the custodial agreement between Buyer and
Custodian, as the same may be amended from time to time.


“Custodian” means U.S. Bank National Association or such other party agreed to
by Buyer and, prior to an Event of Default, Seller.


“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.


“Delivery Date” means any day on which the Buyer, Seller or an agent of the
Seller delivers a Mortgage File to the Custodian.






America.
“Dollars” and “$” means dollars in lawful currency of the United States of


“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.






--------------------------------------------------------------------------------




“Effective Date” means the date set forth on the Addendum.


“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, Servicer (if applicable), MERS and MERSCORP Holdings, Inc., to
the extent applicable as the same may be amended from time to time.


“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor thereto.


“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which,
together with Seller, would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.


“ERISA Event” means (i) a “reportable event” within the meaning of Section
4043 of ERISA and regulations thereunder with respect to any Plan (excluding
those for which the thirty (30) day notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of Section
303 of ERISA with respect to any Plan or the failure to timely make a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Plan pursuant to Section 4041 of ERISA of
a notice of intent to terminate such plan in a distress termination described
under Section 4041(c ) of ERISA; (iv) the imposition on Seller or any Affiliate
of any liability (including any contingent liability) to or on account of any
Plan pursuant to Section 4062, 4063, 4064, 4201 or 4104 of ERISA; (v) the
institution by the PBGC of proceedings for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) the imposition of
liability on Seller or any Affiliate pursuant to Section
4062 or 4069 of ERISA pursuant to Section 4212 of ERISA; (vii) the receipt by
Seller or its
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or
insolvency pursuant to Section 4241 of ERISA or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA and (ix) the imposition of a
lien pursuant to Section
430(k) of the Code with respect to a Plan.


“Errors and Omissions Insurance Policy” means, if applicable, an errors and
omissions insurance policy to be maintained by the Seller pursuant to Section
13(e) hereof.


“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.


“Event of Default” has the meaning specified in Section 14 hereof.


“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association or any successor thereto.


“Fannie Mae Guide” means, together, the Fannie Mae MBS Selling Guide and the
Fannie Mae Servicing Guide, as such guides may hereafter from time to time be
amended.


“Fannie Mae Security” means a mortgage-backed security received in exchange for
mortgage loans sold by the Seller to Fannie Mae and issued by Fannie Mae.


“Fannie Mae Seller” means a business organization that is approved to sell
mortgages to,




--------------------------------------------------------------------------------




and service on behalf of, Fannie Mae.


“Federal Book Account” means the securities clearing account identified on the
Addendum owned by the Buyer.


“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.


“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.


“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract, or eligible for such FHA Mortgage Insurance Contract and
will be submitted for such contract immediately after its origination.


“FHA Mortgage Insurance” means, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Certificate” means the contractual obligation of the
FHA with respect to the insurance of a Mortgage Loan.


“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time, and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.


“FICO” means Fair Isaac & Co., or any successor thereto.


“Fidelity Insurance Policy” means, if applicable, a fidelity insurance policy to
be maintained by the Seller pursuant to Section 13(e) hereof.


“Financial Covenants” means the covenants set forth on Annex A to this Agreement
and the “Financial Covenants” (to the extent that such covenants are not already
specifically set forth in this Agreement) set forth in the Addendum.


“Freddie Mac” means Freddie Mac, the government sponsored enterprise formerly
known as the Federal Home Loan Mortgage Corporation or any successor thereto.


“Freddie Mac Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.


“Freddie Mac Security” means a mortgage-backed security received in exchange for
mortgage loans sold by the Seller to Freddie Mac and issued by Freddie Mac.


“Freddie Mac Seller” means a business organization that is approved to sell
mortgages to, and service on behalf of, Freddie Mac.


“GAAP” means generally accepted accounting principles in effect from time to
time in the




--------------------------------------------------------------------------------




United States of America and applied on a consistent basis.






for such term.
“General Partner” means, if applicable, the Person identified on the Addendum


“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.


“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide,
including the Ginnie Mae Document Custodian Manual, as such Ginnie Mae Guide may
hereafter from time to time be amended.


“Ginnie Mae Issuer” or the “Issuer” means a business organization that, having
met certain criteria, has been approved to issue securities guaranteed by Ginnie
Mae and service the mortgage loans related to such securities.
“Ginnie Mae Security” means a mortgage-backed security issued by the Seller for
which the timely payment of principal and interest is guaranteed by Ginnie Mae.


“Governing Documents” means, with respect to any Person, its articles or
certificate of incorporation or formation, by-laws, memorandum and articles of
association, partnership, limited liability company, operating or trust
agreement and/or other organizational, charter or governing documents, together
with any amendments, restatement or supplements thereto.


“Government Mortgage Loan” means a first lien mortgage loan originated in
accordance with the criteria of USDA, FHA, VA or other Governmental Authority
for purchase of mortgage loans, including, without limitation, USDA Mortgage
Loans, FHA Loans and VA Loans, as determined by Buyer in its sole discretion.


“Governmental Authority” means any (a) nation or government, any state or other
political subdivision thereof, (b) Person, agency, authority, instrumentality,
court, regulatory body, central bank or other body or entity exercising
executive, legislative, judicial, taxing, quasi-judicial, quasi-legislative,
regulatory or administrative functions or powers of or pertaining to government,
(c) court or arbitrator having jurisdiction over such Person, its Affiliates or
its assets or properties, (d) stock exchange on which shares of stock of such
Person are listed or admitted for trading or (e) accounting board or authority
that is responsible for the establishment or interpretation of national or
international accounting principles.


“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.


“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep- well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided, that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such




--------------------------------------------------------------------------------




Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.


“Guarantor”, if applicable, has the meaning set forth in the Guaranty Addendum.


“Guaranty” means, if applicable, the guaranty in the form of Exhibit D hereto,
as supplemented by the Guaranty Addendum, of each Guarantor dated as of the date
set forth on the Guaranty Addendum as the same may be amended from time to time,
pursuant to which each Guarantor fully and unconditionally guarantees the
obligations of the Seller hereunder.
“Guaranty Addendum” means that certain addendum to the Guaranty, if applicable,
dated as of the date set forth thereon, between the Buyer and the Seller.


“Guide” means, collectively, (i) the Ginnie Mae Guide, (ii) the Fannie Mae Guide
or (iii) the Freddie Mac Guide, as applicable and including the applicable
Agency Document Custodian Manual, as such Guide may hereafter from time to time
be amended.


“High Cost Mortgage Loan” means a mortgage loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994, as amended, or
(b) a “high cost,” “threshold,” “covered,” “abusive,” “high risk” or “predatory”
loan under any other applicable state, federal or local law (or a similarly
classified loan using different terminology under a law, regulation or ordinance
imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees).


“HUD” means the U.S. Department of Housing and Urban Development.


“Income” means with respect to any Purchased Asset, all of the following (in
each case with respect to the entire par amount of the Purchased Asset
represented by such Purchased Asset and not just with respect to the portion of
the par amount represented by the Purchase Price advanced against such Purchased
Asset): (a) all Principal Payments, (b) all Interest Payments, (c) all other
income, distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including prepayment
fees, extension fees, exit fees, any rental payments, if any, transfer fees,
make whole fees, late charges, late fees and all other fees or charges of any
kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds, (d) all payments received from hedge counterparties
pursuant to interest rate protection agreements related to such Purchased
Mortgage Loans; and (e) all other “proceeds” as defined in Section 9-102(64) of
the UCC, including all collections or distributions thereon or other income or
receipts therefrom or in respect thereof; provided, that any amounts that under
the applicable Mortgage Loan Documents are required to be deposited into and
held in escrow or reserve to be used for a specific purpose, such as taxes and
insurance, shall not be included in the term “Income” unless and until (i) an
event of default exists under such Mortgage Loan Documents, (ii) the holder of
the related Purchased Mortgage Loan has exercised or is entitled to exercise
rights and remedies with respect to such amounts, (iii) such amounts are no
longer required to be held for such purpose under such Mortgage Loan Documents,
or (iv) such amounts may be applied to all or a portion of the outstanding
indebtedness under such Mortgage Loan Docume
Documents.




--------------------------------------------------------------------------------






“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary
course of business, so long as such trade accounts payable are payable within
ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness to others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements, early
purchase agreements, or like arrangements; (g) indebtedness of others Guaranteed
by such Person; (h) all obligations of such Person incurred in connection with
the acquisition or carrying of fixed assets by such Person; (i) indebtedness of
general partnerships of which such Person is a general partner; and (j) to the
extent not already included in clauses (a) through (i) above, any amounts either
existing or reported on the financial statements of Seller, that Buyer
determines, in its sole discretion, are obligations of such Person that should
be included as “Indebtedness” hereunder.


“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.


“Index Floor” means the rate set forth on the Addendum for such term.






such term.
“Individual Claim Threshold” means the amount set forth on the Addendum for


“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.


“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.


“Interest Payments” means with respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.


“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.


“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, interest rate lock agreement or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Seller and an




--------------------------------------------------------------------------------




Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.




term.
“Judgment Threshold” means the amount set forth on the Addendum for such


“Jumbo Mortgage Loan” means a mortgage loan with an original unpaid principal
amount in excess of the lesser of the applicable conventional conforming loan
limits set by Fannie Mae and Freddie Mac.






such term.
“Key Personnel” means the people or positions set forth on the Addendum for




“LIBOR” means the rate determined on the first (1st) Business Day of each week
by Buyer on the basis of the offered rate for one-month or three-month (as set
forth on the Addendum) U.S. dollar deposits, as such rate appears on Bloomberg
Screen US0001M Page, as of 11:00 a.m. (London time) on such date (rounded up to
the nearest whole multiple of 1/8%); provided, that if such rate does not appear
on Bloomberg Screen US0001M Page, the rate for such date will be the rate
determined by reference to such other comparable publicly available service
publishing such rates as may be selected by Buyer in its sole discretion and
communicated to Seller; provided, further, that if Buyer determines that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Buyer shall provide Seller with
prompt notice thereof and Buyer shall use such other comparable rate that is
being used in the relevant market until otherwise communicated to Seller.
Notwithstanding anything to the contrary herein, Buyer shall have the option in
its sole discretion, to re-set LIBOR on a daily basis.






encumbrance.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar






for such term.
“Limited Partner” means, if applicable, the Person identified on the Addendum


“Loan Margin” means the loan margin for the applicable Mortgage Loan set forth
in the Sublimit, Rate and Term Schedule of the Addendum; provided, however, that
upon the occurrence of a Default or Event of Default, the Loan Margin shall
automatically be increased by the Post Default Rate Margin, even if the Buyer
forebears exercising any of its rights and remedies as a result of such Default
or Event of Default.


“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan, to the
lesser of (a) the Appraised Value of the related Mortgaged Property at
origination or (b) if the Mortgaged Property was purchased within twelve (12)
months of the origination of such Mortgage Loan, the purchase price of the
related Mortgaged Property.




--------------------------------------------------------------------------------










any.
“Manager” means the managing member or non-member manager of Seller, if


“Manual” has the meaning set forth in Section 17 hereof.
“Manufactured Home” means any dwelling unit built on a permanent chassis and
attached to a permanent foundation system.


“Margin Call” has the meaning specified in Section 6(a) hereof.


“Margin Deadlines” has the meaning specified in Section 6(c) hereof.


“Margin Deficit” has the meaning specified in Section 6(a) hereof.


“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.


“Market Value” means, with respect to any Purchased Mortgage Loan as of any date
of determination, the whole loan servicing released fair market value of such
Purchased Mortgage Loan on such date as determined by Buyer (or an Affiliate
thereof) in its sole discretion, and with respect to any Purchased Agency
Security as of any date of determination the fair market value of such Purchased
Agency Security on such date as determined by Buyer (or an Affiliate thereof) in
its sole discretion; provided, however, that the methodology for such
determination is consistent with Wells Fargo Securities, LLC’s determination
with respect to its own portfolio of mortgage loans or agency securities, to
which such a determination would be applicable. Without limiting the generality
of the foregoing, Seller acknowledges that the Market Value of a Purchased
Mortgage Loan or Purchased Agency Security may be reduced to zero by Buyer if:


(i) a breach of a representation, warranty or covenant made by Seller in this
Agreement (including, without limitation, any representation, warranty or
covenant made on a Schedule or Exhibit including, without limitation, Schedule
1) with respect to such Purchased Mortgage Loan or Purchased Agency Security has
occurred and is continuing;






Loan;
(ii)    such Purchased Mortgage Loan is or becomes a Sub-Performing Mortgage


(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement for a period in excess of ten (10) days
for a servicing-related issue or twenty (20) days if provided under a bailee
letter;


(iv) such Purchased Mortgage Loan has been subject to a Transaction hereunder
for a period of greater than the Maximum Transaction Duration identified on the
Addendum for the relevant loan type or such Purchased Agency Security has been
subject to a Transaction hereunder for a period greater than the Maximum
Transaction Duration identified on the Addendum for Purchased Agency Securities;
provided, however, that in no event shall a Purchased Mortgage Loan or Purchased
Agency Security be subject to a Transaction for greater than 364 days;




--------------------------------------------------------------------------------






(v) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the Wet-Ink
Mortgage Loan Document Receipt Date after the related Purchase Date;
(vi) such Purchased Mortgage Loan is no longer acceptable for purchase by a
Takeout Investor under any of the flow purchase or conduit programs for which
Seller has been approved, or a Takeout Investor conditions the purchase of such
Purchased Mortgage Loan and, in each case, in Buyer’s sole determination, such
ineligibility or conditions demonstrate an impairment of the marketability of
such Purchased Mortgage Loan, or, if such Purchased Mortgage Loan has not been
offered to a Takeout Investor, Buyer determines that there is a flaw in such
Purchased Mortgage Loan which materially impacts the marketability of such
Purchased Mortgage Loan; provided, that, in the case of a Purchased Mortgage
Loan that has not been offered to a Takeout Investor, if Buyer determines that
there is a flaw that materially impacts the marketability of such Purchased
Mortgage Loan, Buyer shall notify Seller of such flaw and allow the Seller two
(2) Business Days to cure such flaw if, in Buyer’s sole determination, allowing
Seller time to cure such flaw does not materially impact Buyer’s interests in,
or marketability of, such Purchase Mortgage Loan;


(vii) when the Purchase Price for a Purchased Mortgage Loan is added to other
Purchased Mortgage Loans that are of the same type of Mortgage Loan, the
aggregate Purchase Price of all such type of Purchased Mortgage Loans exceeds
the applicable Sublimit for such type of Mortgage Loans;


(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans exceeds the Maximum Aggregate Purchase Price;


(ix) when the Purchase Price for such Purchased Agency Security is added to
other Purchased Agency Securities, the aggregate Purchase Price for all
Purchased Agency Securities exceeds the Agency Security Sublimit;


(x) when the Purchase Price for such Purchased Mortgage Loan or such Purchased
Agency Security, as applicable, is added to other Purchased Assets, the
Aggregate Purchase Price of all Purchased Assets exceeds the Maximum Aggregate
Purchase Price; or


(xi) such Purchased Agency Security is no longer acceptable for purchase by a
Takeout Broker Dealer under any of the flow purchase or conduit programs for
which Seller has been approved, or a Takeout Broker Dealer conditions the
purchase of such Agency Securit y and, in each case, in Buyer’s sole
determination, such ineligibility or conditions demonstrate an impairment of the
marketability of such Purchased Agency Security, or, if such Purchased Agency
Security has not been offered to a Takeout Broker Dealer, Buyer determines that
there is a flaw in such Purchased Agency Security which materially impacts the
marketability of such Purchased Agency Security; provided, that, in the case of
a Purchased Agency Security that has not been offered to a Takeout Broker
Dealer, if Buyer determines that there is a flaw that materially impacts the
marketability of such Purchased Agency Security, Buyer shall notify Seller of
such flaw and allow the Seller two (2) Business Days to cure such flaw if, in
Buyer’s sole determination, allowing Seller time to cure such flaw does not
materially impact Buyer’s interests in, or marketability of, such Purchase
Agency Security.
“Master Agency Custodial Agreement” means (i) the Master Fannie Mae Custodial
Agreement, (ii) the Master Freddie Mac Custodial Agreement or (iii) the Master
Ginnie Mae Custodial Agreement, as applicable.






--------------------------------------------------------------------------------




“Master Fannie Mae Custodial Agreement” means Fannie Mae Form 2003.


“Master Freddie Mac Custodial Agreement” means Freddie Mac Form 1035.


“Master Ginnie Mae Custodial Agreement” means form HUD-11715.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of any Seller, any Guarantor, any Manager, any
General Partner, any Limited Partner or any Affiliate that is a party to any
Program Agreement taken as a whole; (b) a material impairment of the ability of
any Seller, any Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement and to avoid any Event of
Default; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Program Agreement against Seller, any Guarantor,
any Manager, any General Partner, any Limited Partner or any Affiliate that is a
party to any Program Agreement.


“Maximum Aggregate Purchase Price” means the amount set forth on the
Addendum for such term.


“Maximum Transaction Duration” means the number of days that a Purchased
Mortgage Loan or Purchased Agency Security can be subject to a Transaction as
set forth on the Sublimit, Rate and Term Schedule of the Addendum.


“MBS Sweep Mortgage Loan” means a Conforming Mortgage Loan or a Government
Mortgage Loan originated or purchased by Seller, which prior to being subject to
a Transaction was purchased or financed by a third-party’s facility, and such
mortgage loan received a pre-certification from the Custodian certifying that
such loan is eligible, pursuant to Buyer’s published guidelines for such loans,
as a “MBS Sweep Mortgage Loan” for sale to an Agency in exchange for an Agency
Security.


“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.


“MERS Designated Mortgage Loan” means a mortgage loan for which (a) the Seller
has designated or will designate MERS as, and has taken or will take such action
as is necessary to cause MERS to be, the mortgagee of record, as nominee for the
Seller, in accordance with MERS Procedures Manual and (b) the Seller has
designated or shall promptly designate the Seller as the servicer or subservicer
in the MERS System.


“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.
“MOM Mortgage Loan” means any mortgage loan as to which MERS is acting as
mortgagee, solely as nominee for the originator of such mortgage loan and its
successors and assigns.


“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.


“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.






--------------------------------------------------------------------------------




“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and in the form set forth in the
Manual.


“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.


“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.


“Mortgage Loan” means any fixed or floating rate, one-to-four-family residential
mortgage loan that is evidenced by a Mortgage Note and secured by a Mortgage;
provided, however, that such mortgage loan will only be considered a “Mortgage
Loan” for the purposes of this Agreement if such mortgage loan is of the type
listed on the Sublimit, Rate and Term Schedule of the Addendum under the heading
“Mortgage Loans” which may include the following types of mortgage loans:
Conforming Mortgage Loan, Correspondent Mortgage Loan, Government Mortgage Loan,
Jumbo Mortgage Loan, MBS Sweep Mortgage Loan, Retail Mortgage Loan, Specialized
Mortgage Loan or Wholesale Mortgage Loan. If a type of mortgage loan is not
listed in the Sublimit, Rate and Term Schedule of the Addendum, such types of
mortgage loans shall not be purchased by the Buyer hereunder and the sublimit,
pricing and purchase price categories shall be inapplicable.


“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.


“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) the schedule attached to the
Manual or (b) a computer tape or other electronic medium generated by Seller and
delivered to Buyer and Custodian, which provides information (including, without
limitation, the information in the schedule attached to the Manual) relating to
the Purchased Mortgage Loans in a format acceptable to Buyer.


“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property (and with respect to any
Cooperative Mortgage Loan, the Cooperative Unit) securing repayment of the debt
evidenced by a Mortgage Note.


“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.


“Multiemployer Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA) that is a multiemployer plan as defined in Section 3(37)
of ERISA to which the Seller or any of its ERISA Affiliates makes or is
obligated to make contributions or to which the Seller or any of its ERISA
Affiliates within the last six (6) preceding plan years has made or been
obligated to make contributions.


“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of the Mortgage Loan.


“NRSRO” means a nationally recognized statistical rating organization.


“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price




--------------------------------------------------------------------------------




on the Repurchase Date, the Price Differential on each Repurchase Date, and
other obligations and liabilities, to Buyer, its Affiliates or Custodian arising
under, or in connection with, the Program Agreements, whether now existing or
hereafter arising; (b) any sums paid by Buyer or on behalf of Buyer in order to
preserve any Purchased Assets or Buyer’s interest therein; (c) in the event of
any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Assets, or of
any exercise by Buyer of its rights under the Program Agreements, including,
without limitation, attorneys’ fees and disbursements and court costs; and (d)
all of Seller’s indemnity obligations to Buyer or Custodian or both pursuant to
the Program Agreements.






the Treasury.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of


“Officer’s Compliance Certificate” means a certificate of a Responsible Officer
of
Seller in the form of Exhibit A hereto.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.






thereto.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor


“Person” means an individual, partnership (general, limited or otherwise),
corporation (including a business trust), limited liability company, joint stock
company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA that is subject to Title IV of ERISA other than a Multiemployer Plan to
which the Seller or any of its ERISA Affiliates makes or is obligated to make
contributions or to which the Seller or any of its ERISA Affiliates within the
last six (6) preceding plan years has made or been obligated to make
contributions.






such term.
“Post Default Rate Margin” means the percentage set forth on the Addendum for


“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a three hundred sixt y (360) day year for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction and ending on (but excluding) the Repurchase Date.


“Pricing Rate” means a rate per annum equal to the greater of (A) Index Floor or
(B) LIBOR, plus (1) the applicable Loan Margin for such Purchased Mortgage Loan
or (2) the Agency Security Margin with respect to Transactions the subject of
which are Purchased Agency Securities. The Pricing Rate shall




--------------------------------------------------------------------------------




change in accordance with LIBOR, and shall be reset on the first (1st) Business
Day of each week that a Purchased Mortgage Loan or Purchased Agency Security is
subject to a Transaction.


“Principal Payments” means for any Purchased Asset, all payments and prepayments
of principal received and applied as principal toward the Purchase Price for
such Purchased Asset, including insurance and condemnation proceeds and
recoveries from liquidation or foreclosure.


“Processing Agent” shall mean each such Person so designated pursuant to
Section 13(jj) hereof.


“Professional Liability Insurance Policy” means, if applicable, a professional
liability insurance policy to be maintained by the Seller pursuant to Section
13(e) hereof.


“Program Agreements” means, collectively, the Servicing Agreement, if any, the
Servicer Side Letter, if any, the Custodial Agreement, this Agreement, the
Collection Account Control Agreement, the Seller’s Clearing Account Control
Agreement, the Reserve Account Control Agreement, the Electronic Tracking
Agreement, if any, and the Guaranty, if any, and any other agreements entered
into in connection herewith between the Buyer and the Seller.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.


“Proprietary Lease” means the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.
“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached to the Manual.


“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Mortgage Loans or Purchased Agency Securities, as applicable, are sold
by Seller to the Buyer hereunder.


“Purchase Price” means, in the case of any Purchased Mortgage Loan, (a) as of
the Purchase Date for such Purchased Mortgage Loan, an amount equal to the
lesser of the amount requested by the Seller or the product of the Purchase
Price Percentage for such Purchased Mortgage Loan times the least of (i) the
Market Value of such Purchased Mortgage Loan, (ii) the unpaid principal balance
of such Purchased Mortgage Loan, (iii) the amount set forth on the Takeout
Commitment with respect to such Purchased Mortgage Loan, or (iv) the Seller’s
Acquisition Price, and (b) as of any other date, the amount calculated on the
Purchase Date in the preceding clause (a), (i) reduced by any amount of Margin
Deficit transferred by Seller to Buyer pursuant to Section 6 and applied to the
Purchase Price of such Purchased Mortgage Loan, (ii) reduced by any Principal
Payments remitted to the Collection Account and which were applied to the
Purchase Price of such Purchased Mortgage Loan by Buyer pursuant to clause first
of Section 7(b) and (iii) reduced by any payments made by Seller in reduction of
the outstanding Purchase Price, in each case before or as of such determination
date with respect to such Purchased Mortgage Loan.


“Purchase Price Percentage” means, the maximum allowable percentage determined
by Buyer for a Purchased Mortgage Loan or Purchased Agency Security, as
applicable, in accordance with the Sublimit, Rate and Term Schedule of the
Addendum, and in accordance with the Manual with respect to aged loan
curtailments. The Purchase Price Percentage may be reduced to zero for any
Mortgage Loan that becomes an ineligible Mortgage Loan.


“Purchased Agency Securities” means the collective reference to Agency




--------------------------------------------------------------------------------




Securities sold by Seller to Buyer in a Transaction hereunder.


“Purchased Assets” means the Purchased Mortgage Loans, the Records, and all
related Servicing Rights, the Purchased Agency Securities, the Program
Agreements (to the extent such Program Agreements and Seller’s right thereunder
relate to the Purchased Mortgage Loans or the Purchased Agency Securities), any
Mortgaged Property relating to the Purchased Mortgage Loans or the Purchased
Agency Securities, all insurance policies and insurance proceeds relating to any
Purchased Mortgage Loan or the related Mortgaged Property, including, but not
limited to, any payments or proceeds under any related primary insurance, hazard
insurance and FHA Mortgage Insurance Contracts (if any) and VA Loan Guaranty
Agreements (if any), Income, all amounts in the Collection Account, all amounts
in the Seller’s Clearing Account and the Reserve Account, and any account to
which such amount is deposited, Interest Rate Protection Agreements, accounts
(including any interest of Seller in escrow accounts) and any other contract
rights, instruments, accounts, payments, rights to payment (including payments
of interest or finance charges) general intangibles and other assets relating to
the Purchased Assets (including, without limitation, any other accounts) or any
interest in the Purchased Assets, and any proceeds (including the related
securitization proceeds) and


distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created.


“Purchased Mortgage Loans” means the collective reference to Mortgage Loans sold
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement.


“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.


“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.


“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan and/or Purchased Agency Security. Records shall include
the Mortgage Notes, any Mortgages, the Mortgage Files, the credit files related
to the Purchased Mortgage Loan, the Purchased Agency Security and any other
instruments necessary to document or service a Mortgage Loan.


“Release of Security Interest” means form HUD-11711A, Fannie Mae Form
2004A, Freddie Mac Form 996 or Freddie Mac Form 996E, as applicable.


“Reporting Date” means the fifth (5th) day of each month or, if such day is not
a Business Day, the next succeeding Business Day or such other time period set
forth in the Addendum for such term.






term.
“Reporting Period” means the time period set forth in the Addendum for such




--------------------------------------------------------------------------------






“Repurchase Date” means the date occurring on the earliest of (i) the
Termination Date, (ii) the date determined by application of Section 15 hereof,
(iii) any date determined by application of the respective Maximum Transaction
Duration, (iv) any other date communicated by Buyer to Seller in connection with
the funding of a Transaction or (v) any other date communicated by Buyer to
Seller in connection with a Margin Deficit as set forth in Section 6(b) hereof.


“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, on the
Repurchase Date or at any other time specified in this Agreement, which will be
determined in each case (including Transactions terminable upon demand) as the
sum of the Purchase Price for such Purchased Assets and the accrued but unpaid
Price Differential as of the date of such determination and any fees and
expenses charged by the Buyer and payable by the Seller as set forth on the
Addendum and any custodial fees as set forth on the Addendum with respect to
such Purchased Assets and all other fees and expenses incurred by the Buyer.




such term.
“Required Insurance Amount” means the amount set forth on the Addendum for


“Required Insurance Policy” means any Fidelity Insurance Policy, Errors and
Omissions Insurance Policy, Professional Liability Insurance Policy or any other
insurance policy that may be required by Buyer, in each case, as set forth in
the Addendum.


“Requirements of Law” means, with respect to any Person, all Governing Documents
and existing and future laws, treaties, rules, regulations, statutes, codes,
ordinances, permits, certificates, orders and licenses of and interpretations by
any Governmental Authority, judgments, decrees, injunctions, writs, awards or
orders of any court, arbitrator or other Governmental Authority, applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


“Reserve Account” means an account established at Wells Fargo Bank, N.A. or one
of its Affiliates, in the name of the Person set forth on the Addendum and
subject to a Reserve Account Control Agreement with Buyer which shall at all
times contain a balance at least equal to the Reserve Account Threshold, as such
amount may be adjusted from time to time by Buyer in its sole discretion, and
subject to set off by Buyer with respect to any Obligations.


“Reserve Account Control Agreement” means a blocked account agreement providing
the Buyer with control at all times over the Reserve Account.






such term.
“Reserve Account Threshold” means the amount set forth on the Addendum for


“Responsible Officer” means as to any Person, the chief executive officer,
president, general partner, managing member, non-member manager, or, with
respect to financial matters, the chief financial officer of such Person, or if
such positions do not exist, any such similar positions.


“Retail Mortgage Loan” means a mortgage loan originated by the Seller for which
the Seller took the borrower’s loan application, and for which Seller appears as
the lender on the Mortgage Note.






--------------------------------------------------------------------------------




“Sanctioned Entity” or “Sanctioned Entities” means (a) a country or a government
of a country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
Person resident in or determined to be resident in a country, in each case, that
is subject to a country sanctions program administered and enforced by OFAC.


“SEC” means the Securities and Exchange Commission, or any successor thereto.


“Seller” has the meaning set forth on the Addendum.


“Seller’s Account for Remittance” means an account identified on the Addendum
and established in the name of Seller into which Buyer will remit funds in
accordance with Section 8 hereof.
“Seller’s Acquisition Price” means the price that the Seller paid a third party
for a
Mortgage Loan in the event that the Seller did not originate such Mortgage Loan.


“Seller’s Clearing Account” means an account identified on the Addendum and
established at Wells Fargo Bank, N.A. or one of its Affiliates, in the name of
Seller and subject to a Seller’s Clearing Account Control Agreement with Buyer
or another insured financial institution, into which certain amounts shall be
deposited or withdrawn, which shall at all times contain a balance at least
equal to the Seller’s Clearing Account Threshold, as such amount may be adjusted
from time to time by Buyer in its sole discretion, and subject to set off by
Buyer with respect to any Obligations.


“Seller’s Clearing Account Control Agreement” means a blocked account agreement
providing the Buyer with control at all times over the Seller’s Clearing
Account.


“Seller’s Clearing Account Threshold” means the amount set forth on the Addendum
for such term; if no such amount is specified on the Addendum then such amount
is zero.


“Servicer” means any servicer approved by Buyer in its sole discretion to
service Purchased Mortgage Loans on behalf of Buyer, which may be Seller or such
other third party as set forth on the Addendum that has executed a Servicing
Agreement.


“Servicer Side Letter” has the meaning set forth in Section 11(d) hereof.


“Servicing Agreement” means a separate written agreement with a third party
servicer to service the Purchased Mortgage Loans.


“Servicing Rights” means contractual, possessory or other rights of the Seller
or any third party servicer to administer or service the Purchased Mortgage
Loans, including, without limitation, the right to collect Monthly Payments.


“Settlement Account” means one or more accounts established at Wells Fargo Bank,
N.A. or one of its Affiliates, by and in the name of the Buyer, into which (i)
all Income shall be deposited or transferred from the Collection Account; (ii)
the Takeout Investor remits funds pursuant to the Takeout Commitment; and (iii)
the Takeout Broker Dealer remits funds pursuant to the Agency Security Purchase
Commitment.


“Shipment Order” means an electronically transmitted request for shipment of
Collateral Documents, substantially in the form attached to the Custodial
Agreement.


“Specialized Mortgage Loan” means the definition as set forth in the Addendum.




--------------------------------------------------------------------------------






“Sublimit” means the limit for the applicable Mortgage Loan type set forth in
the Sublimit, Rate and Term Schedule of the Addendum. For a Purchased Mortgage
Loan that is a Wet-Ink Mortgage Loan, such Mortgage Loan shall be subject to
both the Sublimit for a Wet-Ink Mortgage Loan and the Sublimit applicable to
such Mortgage Loan type. For a Purchased Mortgage Loan that is a Cooperative
Mortgage Loan, such Mortgage Loan shall be subject to the
Sublimit for a Wet-Ink Mortgage Loan, Conforming Mortgage Loan or Jumbo Mortgage
Loan, as applicable.


“Sublimit, Rate and Term Schedule” means Schedule 3 of the Addendum.


“Sub-Performing Mortgage Loan” means a mortgage loan that is or has been more
than thirty (30) days contractually past due.


“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.


“Takeout Broker Dealer” means any broker dealer pre-approved in writing by
Buyer, in its sole discretion, to purchase mortgage backed securities from
Seller and who issues an Agency Security Purchase Commitment relating to an
Agency Security. Takeout Broker Dealers approved by Buyer may be listed in the
Manual or specifically approved in an electronic communication sent by Buyer to
Seller.


“Takeout Commitment” means a written commitment, in form and substance
satisfactory to Buyer, issued in favor of Seller by a Takeout Investor pursuant
to which such Takeout Investor commits to purchase one or more Mortgage Loans.
The Takeout Commitment may take the form of (1) a “clear to close” approval from
the Takeout Investor confirming that such specific Mortgage Loans are approved
for purchase by the Takeout Investor, (2) an automatic underwrite system “AUS”
with a Seller internal clear to close per delegated authorities of the Takeout
Investor, (3) a mortgage insurer clear to close per delegated authorities of the
Takeout Investor, (4) a clear to close approval issued by an FHA Direct
Endorsement underwriter, or (5) another form approved by Buyer as set forth on
the Addendum.


“Takeout Investor” means any investor pre-approved in writing by Buyer, in its
sole discretion, to purchase Mortgage Loans from Seller and who issues a Takeout
Commitment relating to a Mortgage Loan. Takeout Investors approved by Buyer are
listed in an electronic form by the Buyer or electronically submitted by the
Seller to the Buyer.


“Termination Date” has the meaning set forth on the Addendum or any other
earlier date determined by the Buyer in its sole discretion; provided, however,
that in the case of an Event of Default hereunder, the date immediately upon
which such Event of Default has occurred.


“Transaction” has the meaning set forth in Section 1 hereof.


“Transaction Request” means a request from Seller to Buyer to enter into a




--------------------------------------------------------------------------------




Transaction, submitted through Buyer’s on-line warehouse loan system.
“Transmittal Letter” means a letter describing a Purchased Mortgage Loan
delivered or to be delivered to the Custodian hereunder, in the form attached to
the Custodial Agreement.


“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
and certification in the form attached as an exhibit to the Custodial Agreement.


“UCC” means the Uniform Commercial Code as in effect on the Effective Date in
the State of New York or the Uniform Commercial Code as in effect in the
applicable jurisdiction.


“Underwriting Guidelines” means the standards, procedures and guidelines of the
Seller for underwriting and acquiring Mortgage Loans, which are set forth in the
written policies and procedures of the Seller.


“USDA” means the United States Department of Agriculture.


“USDA Mortgage Loan” means a mortgage loan which is guaranteed by the
USDA evidenced by a loan guaranty certificate.


“US Treasury Security” means a negotiable debt obligation issued by the U.S.
government for a specific amount and maturity, with any related income being
exempt from state and local tax income tax.


“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.


“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or which is eligible for such VA
Loan Guaranty Agreement and will be submitted for such loan guaranty certificate
immediately after its origination, or a Mortgage Loan which is a vender loan
sold by the VA.


“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.


“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request, (b) the Mortgage Loan Schedule and (c) any other documents
required by the Manual.


“Wet-Ink Mortgage Loan” means a mortgage loan for which the Trust Receipt has
not been issued as of the Purchase Date.


“Wet-Ink Mortgage Loan Document Receipt Date” means the date that the Custodian
receives the Mortgage Loan Documents for a Wet-Ink Mortgage Loan which shall in
no event be later than the date set forth on the Addendum.
“Wholesale Mortgage Loan” means a mortgage loan which was submitted to Seller by
a mortgage broker who is not an employee of Seller, but for which Seller’s funds
were used as the Mortgage Loan proceeds at the closing, and for which Seller
appears as the lender on the Mortgage Note.


b. Headings are for convenience only and do not affect interpretation. The
singular includes the plural and conversely. Where a word or phrase is defined,
its other grammatical forms have a




--------------------------------------------------------------------------------




corresponding meaning. A reference to a Section, Subsection, Paragraph,
Subparagraph, Clause, Addendum, Annex, Schedule or Exhibit is, unless otherwise
specified, a reference to a Section, Subsection, Paragraph, Subparagraph or
Clause of, or Addendum, Annex, Schedule or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof.
The word “any” is not limiting and means “any and all” unless the context
clearly requires or the language provides otherwise. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.” The words “will”
and “shall” have the same meaning and effect. A reference to day or days without
further qualification means calendar days. Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed
in accordance with GAAP, and all accounting determinations, financial
computations and financial statements required hereunder shall be made in
accordance with GAAP, without duplication of amounts, and on a consolidated
basis with all Subsidiaries.


3.    Program; Initiation of Transactions


a. From time to time, in the sole discretion of Buyer, (i) Buyer may purchase
from Seller all right, title and interest in and to certain Mortgage Loans
(including, without limitation, the Servicing Rights) that have been either
originated by Seller or, if approved by Buyer, purchased by Seller from other
originators, and (ii) Buyer may purchase from Seller all right, title and
interest in and to certain Agency Securities. The Mortgage Loans shall be sold
on a servicing-released basis. This Agreement is not a commitment by Buyer to
enter into Transactions with Seller but rather sets forth the procedures to be
used in connection with periodic requests for Buyer to enter into Transactions
with Seller. Seller hereby acknowledges that Buyer is under no obligation to
agree to enter into, or to enter into, any Transaction pursuant to this
Agreement. All Purchased Mortgage Loans shall exceed or meet the Underwriting
Guidelines, and shall be serviced by Servicer on the behalf of Buyer. The
Aggregate Purchase Price shall not exceed the Maximum Aggregate Purchase Price.


b. With respect to each Transaction, Seller shall provide notice of a proposed
sale and comply with the procedures set forth in the Manual. Following receipt
of such request, Buyer may enter into such requested Transaction or may notify
Seller of its intention not to enter into such Transaction for any reason. In
the event the Mortgage Loan Schedule provided by Seller contains erroneous
computer data, is not formatted properly or the computer fields are otherwise
improperly aligned, Buyer shall provide written or electronic notice to Seller
describing such error and Seller may either (a) give Buyer written or electronic
authority to correct the computer data, reformat the Mortgage Loans or properly
align the computer fields or (b) correct the computer data, reformat or properly
align the computer fields itself and resubmit the Mortgage Loan Schedule as
required herein.
In the event that the Seller gives Buyer authority to correct the computer data,
reformat the Mortgage Loan Schedule or properly align the computer fields, the
Seller shall pay an amount set forth in the fee schedule attached to the Manual
and any other direct expenses incurred by Buyer; provided, that upon thirty (30)
days’ notice to the Seller, Buyer may change such computer correction fee. The
Seller shall hold Buyer harmless for such correction, reformatting or
realigning, as applicable, except as otherwise expressly provided herein.


In the event that Seller requires the return of any Collateral Documents, upon
its execution of a release pursuant to the terms of the Custodial Agreement, the
Buyer may authorize the Custodian to deliver any Collateral Documents to the
Seller for correction. The Seller shall be fully liable for any failure or delay
in the return or handling of any documents delivered to the Seller in accordance
with the terms of such release.




--------------------------------------------------------------------------------






c. Upon the satisfaction of the applicable conditions precedent set forth in
Section 9 hereof, all of Seller’s right, title and interest in the Purchased
Assets shall pass to Buyer on the Purchase Date, against the transfer of the
Purchase Price to Seller or through the transfer of the Purchase Price to an
Authorized Funds Recipient. The Purchased Assets shall be sold by the Seller to
the Buyer on a servicing-released basis. In the event that Seller requests that
the Buyer remit by wire transfer an amount in excess of the Purchase Price in
connection with the purchase of any Purchased Assets, such excess amount shall
be remitted from the Seller’s Clearing Account to the Buyer, provided that such
remittance does not leave the Seller’s Clearing Account with less than the
Seller’s Clearing Account Threshold. Upon transfer of the Purchased Assets to
Buyer as set forth in this Section 3 and until termination of any related
Transactions as set forth in Sections 4 or 15 of this Agreement, ownership of
each Purchased Asset, including each document in the related Mortgage File and
Records, is vested in Buyer; provided that, prior to the recordation by the
Custodian as provided for in the Custodial Agreement, record title in the name
of Seller to each Purchased Mortgage Loan shall be retained by Seller in trust,
for the benefit of Buyer, for the sole purpose of facilitating the servicing and
the supervision of the servicing of the Purchased Mortgage Loans.


d. With respect to each Wet-Ink Mortgage Loan, by no later than 12:00 noon (New
York City time) on the Wet-Ink Mortgage Loan Document Receipt Date following the
applicable Purchase Date, Seller shall deliver or cause the related Authorized
Funds Recipient to deliver to the Custodian the remaining documents in the
Mortgage File.


4.    Repurchase


a. Seller shall repurchase the related Purchased Assets from Buyer on each
related Repurchase Date at the Repurchase Price. Such obligation to repurchase
exists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Asset (but liquidation or foreclosure proceeds
received by Buyer shall be applied to reduce the Repurchase Price for such
Purchased Asset on each Repurchase Date except as otherwise provided herein).
Seller is obligated to repurchase and take physical possession of the Purchased
Assets from Buyer or its designee (including the Custodian) at Seller’s expense
on the related Repurchase Date.
b. Provided that no Default shall have occurred and is continuing, and Buyer has
received the related Repurchase Price upon repurchase of the Purchased Assets,
Buyer agrees to release its ownership interest hereunder in the Purchased
Assets. With respect to payments in full by the related Mortgagor of a Purchased
Mortgage Loan, Seller agrees to (i) immediately provide Buyer with a copy of a
report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Buyer, within two (2) Business Days, the
Repurchase Price with respect to such Purchased Mortgage Loans and (iii) provide
Buyer a notice specifying each Purchased Mortgage Loan that has been prepaid in
full. Buyer agrees to release its ownership interest in Purchased Mortgage Loans
which have been prepaid in full after receipt of evidence of compliance with
clauses (i) through (iii) of the immediately preceding sentence.


c. Seller shall repurchase the related Purchased Agency Securities from Buyer on
each related Repurchase Date at the Repurchase Price so long as the Purchased
Agency Securities remain on the Buyer’s Federal Book Account and have not
previously been purchased by a Takeout Broker Dealer.


5.    [Reserved.]


6.    Margin Maintenance


a. If on any date, and at Buyer’s discretion, the product of either (A) the
lesser of (i) the current Market Value of a Purchased Asset, or (ii) the unpaid
principal balance underlying any individual Purchased




--------------------------------------------------------------------------------




Asset, times the current Purchase Price Percentage for such Purchased Asset, or
(B) the current Market Value of all Purchased Assets times the current Purchase
Price Percentage for all Purchased Assets, is less than the then current
Purchase Price with respect to such Purchased Asset(s) as of such date (such
deficit, a “Margin Deficit”), Buyer may provide notice to Seller (as such notice
is more particularly set forth below and in Sections 6(b) and 6(c) below, a
“Margin Call”) of such Margin Deficit.


b. In connection with the issuance of a Margin Call, Buyer may, in Buyer’s sole
and absolute discretion, require Seller to (i) transfer cash to Buyer to satisfy
the Margin Deficit, or (ii) repurchase the affected Purchased Assets at the
Repurchase Price thereof. If Seller has not satisfied the Margin Deficit within
the applicable Margin Deadline (as more particularly set forth in Section 6(c)),
then Buyer may, in its sole and absolute discretion, either (i) notify Seller
that Buyer is exercising its rights to sell the affected Purchased Assets as
more particularly set forth in Section 6(e) below or (ii) exercise its remedies
under Section 15 hereof. In connection with exercising remedies pursuant to this
Section 6(b), Buyer shall apply funds received in connection with a Margin Call
in such manner as Buyer determines to eliminate the Margin Deficit. If Buyer
exercises its rights to sell the related Purchased Assets as set forth in
Section 6(e) and the proceeds of such sale are insufficient to satisfy the
Margin Deficit, Buyer may in its discretion require Seller to transfer cash to
Buyer to eliminate such Margin Deficit. Once a Margin Deficit has been
eliminated, the related Margin Call shall have been satisfied.


c. A Margin Call may be given by any written or electronic means. Notice given
before 10:00 a.m. (New York City time) on a Business Day shall be met, and the
related Margin Deficit satisfied, no later than 5:00 p.m. (New York City time)
on such Business Day or such
later time as may be communicated by Buyer to Seller in its sole discretion;
notice given after
10:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Deficit
satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day or such later time as may be communicated by Buyer to Seller in its
sole discretion (the foregoing time requirements for satisfying a Margin
Deficit, the “Margin Deadlines”). The failure of Buyer, on any one or more
occasions, to exercise its rights hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of Buyer to
do so at a later date. Seller and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Seller. Any late payments, other than those directly
related to a Mortgage Loan or Agency Security, shall accrue interest at rate
equal to the Accounts Receivable Rate. Any late payments directly related to a
Mortgage Loan shall accrue interest at the then applicable Loan Margin, or any
late payments directly related to an Agency Securit y shall accrue interest at
the then applicable Agency Security Margin.


d. In the event that a Margin Deficit exists or any other funds are due and
payable to Buyer, Buyer may retain any funds received by it to which the Seller
would otherwise be entitled hereunder or exercise control over any funds in the
Seller’s Clearing Account and remit such funds to the Settlement Account, which
funds shall be held and applied by Buyer against such Margin Deficit, may be
applied by Buyer against amounts due and owing, or any shortfall, with respect
to any Purchased Asset. Notwithstanding the foregoing, the Buyer retains the
right, in its discretion, to make a Margin Call in accordance with the
provisions of this Section 6.


e. If Buyer elects to exercise its rights set forth in Section 6(b) above to
sell the affected Purchased Assets, Buyer shall have the right to sell the
affected Purchased Mortgage Loans (including, without limitation, the Servicing
Rights) or Purchased Agency Securities. Such disposition of a Purchased Mortgage
Loan may be, at Buyer’s option, on either a servicing-released or a
servicing-retained basis. Buyer shall not be required to give any warranties as
to the Purchased Mortgage Loans or the




--------------------------------------------------------------------------------




Purchased Agency Securities with respect to any such disposition thereof. Buyer
may specifically disclaim or modify any warranties of title or the like relating
to the Purchased Mortgage Loans or the Purchased Agency Securities. The
foregoing procedure for disposition of the Purchased Mortgage Loan or the
Purchased Agency Security shall not be considered to adversely affect the
commercial reasonableness of any sale thereof. Seller agrees that it would not
be commercially unreasonable for Buyer to dispose of the Purchased Mortgage Loan
or Purchased Agency Security or any portion thereof by using Internet sites that
provide for the auction of assets similar to the Purchased Mortgage Loan or the
Purchased Agency Security, or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Purchased Mortgage Loans individually for the prevailing
price.


7.    Income Payments


a.    If Income is paid in respect of any Purchased Asset during the term of a
Transaction, such Income shall be the property of Buyer and shall be deposited
in the Collection
Account by either the Seller or the applicable Servicer. All deposits contained
in the Collection Account (other than any Income relating to prepayments of
principal in full which will be paid in accordance with Section 7(d) below) will
be transferred to the Settlement Account on a monthly basis in accordance with
Section 11(c) or by the Buyer at any other time.


b. Prior to an Event of Default, upon the termination of any Transaction, Buyer
shall apply payments received from a Takeout Investor or Takeout Broker Dealer
or otherwise, including those payments contemplated in Sections 6, 7(a) and
7(d), as follows (provided that Buyer shall have no obligation to apply payments
in the event that it is unable to identify the Purchased Mortgage Loans or
Purchased Agency Securities to which such payments correspond or there are
insufficient funds in the Settlement Account or the Seller’s Clearing Account,
and the related Repurchase Price will continue to accrue interest as if no
payment had been made):


First, to the payment of the Repurchase Price for each outstanding Purchased
Asset owed by the Seller under this Agreement;


Second, to the payment of all other amounts owed by the Seller under the
Program Agreements;


Third, to the payment of related costs and expenses owed under the Program
Agreements, including reasonable compensation to Buyer’s agents and counsel, and
all expenses, liabilities and advances made or incurred by or on behalf of Buyer
in connection therewith;


Fourth, to the payment of any other amounts owed by the Seller or any Affiliate
to the Buyer under any other instrument or agreement, in accordance with Section
24;


Fifth, to the Servicer, if and only if such party is a third party, costs and
fees it is entitled to under the related Servicing Agreement; and


Sixth, to the Seller, any remainder, by remittance to the Seller’s Clearing
Account.


c. If an Event of Default has occurred, notwithstanding any provision set forth
herein, Buyer




--------------------------------------------------------------------------------




may apply Income contained in the Collection Account for the payment of all
outstanding Obligations under this Agreement including, any related costs and
expenses owed under the Program Agreements, including reasonable compensation to
Buyer’s agents and counsel, and all expenses, liabilities and advances made or
incurred by or on behalf of Buyer in connection therewith. After all Obligations
under this Agreement have been paid in full, Buyer may, in its sole discretion,
distribute to Seller any remaining Income; provided, however, that if Seller has
failed to repurchase the Purchased Assets and Buyer has exercised its rights in
a “deemed sale” of the Purchased Assets as set forth in Section 15 herein, then
Seller shall not be entitled to any remaining Income.


d. Seller shall, or cause Servicer to, deposit within two (2) Business Days
after the receipt of any prepayment of principal in full into the Collection
Account, with respect to a Purchased Mortgage Loan. Buyer shall apply upon
receipt any such amount to reduce the amount of the Repurchase Price due upon
termination of the related Transaction.


e. Notwithstanding anything to the contrary set forth herein, to the extent that
any Income (excluding principal prepayments in full) is not deposited in the
Collection Account, upon notice by Buyer to Seller, Seller shall immediately
remit to the Settlement Account all such Income received by Servicer or Seller
in respect of the Purchased Assets.


8.    Payment and Transfer


Unless otherwise mutually agreed in writing, all transfers of funds to be made
by the Seller, the Takeout Investor or Takeout Broker Dealer hereunder shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at the Settlement Account or such other account as Buyer
shall specify to Seller, Takeout Investor or Takeout Broker Dealer in writing.
Seller acknowledges that it has no rights of withdrawal from the Settlement
Account; however, Buyer, in its discretion, may, by written notice, allow Seller
to withdraw money from the Settlement Account in accordance with the terms of
the Manual. All Purchased Assets shall be evidenced by a Purchase Confirmation.
Any Repurchase Price received by Buyer in the Settlement Account after 2:00 p.m.
(New York City time) shall be deemed received on the next succeeding Business
Day. From time to time, the Seller may request in writing that a wire transfer
be made from the Seller’s Clearing Account and Buyer may approve such request
(provided that the Seller’s Clearing Account Threshold is maintained and there
are sufficient funds remaining to satisfy any other amounts that are currently
due and payable under this Agreement). Upon approval of such a request, the
Buyer will remit funds to Seller’s Account for Remittance.


9.    Conditions Precedent


a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by each
Seller where applicable, each Guarantor and each other party thereto:


(1) Program Agreements. The Program Agreements duly executed and delivered by
the parties thereto and being in full force and effect, free of any
modification, breach or waiver, except with respect to the Electronic Tracking
Agreement, which shall be duly executed and delivered by the parties thereto and
shall be in full force and effect, free of any modification, breach or waiver
within thirty (30) days of the Effective Date.


(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans, Purchased Agency Securities and other Purchased Assets
have been taken, including, without limitation, duly




--------------------------------------------------------------------------------




authorized and filed UCC financing statements on Form UCC 1.


(3) Governing Documents. A certificate of a Responsible Officer of Seller
substantially in the form of Exhibit B hereto, attaching certified copies of
Seller’s Governing Documents and corporate or other resolutions approving the
Program Agreements and transactions thereunder (either specifically or by
general resolution) and
all documents evidencing other necessary corporate action or governmental
approvals as may be required in connection with the Program Agreements.


(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller, dated as of no earlier than the
date which is thirty (30) days prior to the Effective Date with respect to the
initial Transaction hereunder.


(5) Incumbency Certificate. An incumbency certificate of the corporate
secretary, general partner or other similar person of each Seller, substantially
in the form of Exhibit E hereto, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements.


(6)    Underwriting Guidelines.    A true and correct copy of the Underwriting
Guidelines of the Seller.


(7) Legal Opinion. If requested by Buyer, Seller shall provide a legal opinion
in form and substance acceptable to Buyer.


(8)    Fees. Payment of any fees due to Buyer hereunder.


(9) Manual. Seller shall have received, reviewed and agreed to comply with the
Manual.


(10) Collection Account. Evidence that the Collection Account has been
established by the Seller or the Servicer, and the fully executed Collection
Account Control Agreement.






Buyer.
(11)    Settlement Account.    The Settlement Account has been established by


(12) Seller’s Clearing Account. Evidence that the Seller’s Clearing Account has
been established by the Seller and contains at least the Seller’s Clearing
Account Threshold, and the fully executed Seller’s Clearing Account Control
Agreement.


(13) Reserve Account. Evidence that the Reserve Account has been established,
per the terms of the Addendum, and contains at least the Reserve Account
Threshold, and the fully executed Reserve Account Control Agreement.


b.    All Transactions.    Buyer will not enter into a Transaction unless all of
the following conditions precedent are satisfied:


(1) Due Diligence Review. Without limiting the generality of Section 34 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Purchased Mortgage Loans and Purchased Agency Securities and each
Seller, each Guarantor and the Servicer.




--------------------------------------------------------------------------------




(2)    Required Documents.


(a) With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian (i) with respect to
any purchase of twenty-five (25) or fewer Mortgage Loans on a single Purchase
Date, on or prior to 10:30 a.m. (New York City time) on the Purchase Date, and
(ii) with respect to any purchase of twenty-six (26) or more Mortgage Loans on a
single Purchase Date, at least twenty-four (24) hours prior to the Purchase
Date;


(b)    With respect to each Wet-Ink Mortgage Loan, the Wet-Ink
Documents have been delivered to Buyer or Custodian, as the case may be, by
2:00 p.m. (New York City time) on the Purchase Date; and


(c) With respect to each Purchased Agency Security, necessary deliveries as
specified in the Manual.


(3) Transaction Documents. Buyer or its designee shall have received, within the
timeframe specified in the Manual, the following, in form and substance
satisfactory to Buyer and (if applicable) duly executed:


(a)    A Transaction Request and a Takeout Commitment or an Agency
Security Commitment.


(b)    The related Mortgage Loan Schedule, and the Trust Receipt. (c)    Any
other documents required to be delivered by the Manual.
(d) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.


(4)    No Default. No Default shall have occurred and be continuing;


(5) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirements of Law or in the interpretation or
administration of any Requirements of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into the Transactions contemplated by this Agreement.


(6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties (excluding, the representations and
warranties set forth on Schedule 1, which shall result in a Margin Call or
repurchase in the event of a breach) made by Seller in each Program Agreement
shall be true, correct and complete on and as of such Purchase Date in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).
(7) Electronic Tracking Agreement. To the extent Seller is selling Mortgage
Loans which are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver within thirty
(30) days of the Effective Date.


(8) Material Adverse Change. None of the following shall have occurred and/or be




--------------------------------------------------------------------------------




continuing:


(a) there shall have occurred a material adverse change in the financial
condition of Buyer which causes, or would be likely to cause, a material adverse
effect on the ability of the Buyer to fund its obligations under this Agreement,
including, but not limited to, Buyer’s corporate bond rating, if applicable, as
calculated by a NRSRO has been lowered or downgraded to a rating below
investment grade by such NRSRO.


(b) an event or events shall have occurred in the good faith determination of
Buyer resulting in: (i) the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or event; or (ii) the effective
absence of a “whole loan market”, “securities market” for securities backed by
mortgage loans or an event or events shall have occurred, resulting in Buyer not
being able to sell whole loans or securities backed by mortgage loans at prices
which would have been reasonable prior to such event or event.


(9)    Manual.    Seller shall have received and reviewed any changes to the
Manual since the initial closing hereunder.


(10) Seller’s Clearing Account. Evidence that the Seller’s Clearing Account
contains at least the Seller’s Clearing Account Threshold.


(11) Reserve Account. Evidence that the Reserve Account, established pursuant to
the terms of the Addendum, contains at least the Reserve Account Threshold.


c. The failure of Seller to satisfy any of the conditions precedent in this
Section 9 with respect to any Transaction or Purchased Asset shall, unless such
failure was waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to Buyer the Repurchase Price of such
Purchased Asset.


10.    Program; Costs


a. Seller shall reimburse Buyer for any of Buyer’s reasonable out of pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Mortgage
Loans or Agency Securities or incurred
in connection with entering into, amending or modifying the Program Agreements.
Seller shall also pay, or reimburse Buyer if Buyer shall pay, any termination
fee, which may be due any Servicer. Seller shall pay the fees and expenses of
Buyer’s counsel in connection with the Program Agreements. Further, Seller shall
pay, or reimburse Custodian for, any shipping costs incurred by Custodian upon
delivery of an invoice following the delivery by Custodian of certain Mortgage
Files relating to the Purchased Mortgage Loans. Legal fees for any subsequent
amendments to this Agreement or related documents shall be borne by Seller.
Seller shall pay ongoing custodial and bank fees and any other fees and expenses
as set forth on the Addendum, and any other ongoing fees and expenses under any
other Program Agreements. Seller shall indemnify, hold harmless and defend the
Custodian with respect to any damages or costs and expenses incurred by the
Custodian. The Custodian shall be considered a third party beneficiary of the
rights set forth in the prior sentence. Any of the foregoing fees shall be
invoiced and delivered to the Seller and must be paid by the due date. If there
is no due date specified on the invoice, the invoice amount is due




--------------------------------------------------------------------------------




within thirty (30) days. Any late payment will accrue interest at the Accounts
Receivable Rate.


b. If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with the interpretation of any law, regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be an increase in the cost
to Buyer in engaging in the present or any future Transactions, then Seller
agrees to pay to Buyer, from time to time, upon demand by Buyer the actual cost
of additional amounts as specified by Buyer to compensate Buyer for such
increased costs.


c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf, whether or not such person is
listed on the certificate delivered pursuant to Section 9(a)(5) hereof. In each
such case, Seller hereby waives the right to dispute Buyer’s record of the terms
of the Purchase Confirmation, request or other communication.


d. Notwithstanding the assignment of the Mortgage Loan Documents and any other
agreements that relate to Mortgage Loans with respect to each Purchased Asset to
Buyer, Seller agrees and covenants with Buyer to enforce diligently Seller’s
rights and remedies set forth in the Program Agreements.


e. Any payments made by Seller or Guarantor to Buyer shall be free and clear of,
and without deduction or withholding for, any taxes; provided, however, that if
such payer shall be required by law to deduct or withhold any taxes from any
sums payable to Buyer, then such payer shall (A) make such deductions or
withholdings and pay such amounts to the relevant authority in accordance with
applicable law, (B) pay to Buyer the sum that would have been payable had such
deduction or withholding not been made, and (C) at the time Price Differential
is paid, pay to Buyer all additional amounts as specified by Buyer to preserve
the after-tax yield Buyer would have received if such tax had not been imposed,
and otherwise indemnify Buyer for any such taxes imposed (and, costs and
expenses, if any, related thereto).
11.    Servicing


a. Seller, on Buyer’s behalf, shall contract with Servicer to, or if Seller is
the Servicer, Seller shall, interim service the Mortgage Loans consistent with
the degree of skill and care that Seller customarily requires with respect to
similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices. The Servicer shall (i) comply with all applicable Federal,
State and local laws and regulations, (ii) maintain all state and federal
licenses necessary for it to perform its servicing responsibilities hereunder
and (iii) not impair the rights of Buyer in any Mortgage Loans or any payment
thereunder.


b. Seller shall, or shall cause the Servicer to, hold or cause to be held all
escrow funds collected by Servicer with respect to any Purchased Mortgage Loans
in segregated trust accounts, separate and apart from any of Seller’s corporate
funds, and shall apply the same for the purposes for which such funds were
collected.


c. Seller shall, or shall cause the Servicer to, deposit all Income, excluding
any prepayments in full as set forth in Section 7(d), received by Servicer on
the Purchased Assets in the Collection Account no later than the fifth (5th)
Business Day following receipt; provided, however, that any amounts required to
be remitted to Buyer shall be deposited in the Collection Account on or prior to
the day on which such remittance is to occur. Any such amounts deposited in the
Collection Account shall then be remitted to the Settlement Account on a monthly
basis, on the fifth (5th) calendar day (or next succeeding Business Day in the
event that any such calendar day is not a Business Day), and on any other day
Buyer directs




--------------------------------------------------------------------------------




such a transfer in its discretion.


d. If any Mortgage Loan that is proposed to be sold on a Purchase Date is
serviced by a servicer other than Seller, or if the servicing of any Purchased
Mortgage Loan is to be transferred from Seller to a Servicer other than Seller,
Seller shall, prior to such Purchase Date or servicing transfer date, as
applicable, provide to Buyer the related Servicing Agreement and a servicer
notice or letter agreement, executed by Buyer, Seller and such Servicer (each, a
“Servicer Side Letter”), in form and substance substantially similar to Exhibit
F hereto.


e. The Buyer shall have the right to immediately terminate the Servicer’s right
to service the Purchased Mortgage Loans under the Servicing Agreement without
payment of any penalty or termination fee. Seller and the Servicer shall
cooperate in transferring the servicing and all Records of the Purchased
Mortgage Loans to a successor servicer appointed by Buyer in its discretion.


f. If Seller should discover that, for any reason whatsoever, Seller or any
entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Buyer and promptly remedy
any non-compliance.


g. The Servicer’s rights and obligations to interim service the Purchased
Mortgage Loans shall terminate on the twentieth (20th) day of each calendar
month (and if such day is not a Business Day, the next succeeding Business Day),
unless otherwise directed in writing by the
Buyer prior to such date. For purposes of this provision, notice provided by
electronic mail shall constitute written notice. Upon termination, the Servicer
shall transfer servicing, including, without limitation, delivery of all
servicing files to the designee of the Buyer. The Servicer’s delivery of
servicing files shall be in accordance with Accepted Servicing Practices. The
Seller and Servicer shall have no right to select a subservicer or successor
servicer. After the servicing terminates and until the servicing transfer date,
the Servicer shall service the Purchased Mortgage Loans in accordance with the
terms of this Agreement and for the benefit of the Buyer.


h. If Seller at any time uses or intends to use, as applicable, an independent
third party subservicer to fulfill its obligations as Servicer hereunder, Seller
shall, prior to the related Purchase Date or servicing transfer date, as
applicable, (i) provide Buyer with the related Servicing Agreement pursuant to
which such subservicer shall service such Mortgage Loans, which Servicing
Agreement shall be acceptable to Buyer in all respects, (ii) obtain Buyer’s
prior written consent to the use of such subservicer in the performance of such
servicing duties and obligations, which consent may be withheld in Buyer’s sole
discretion and (iii) provide Buyer with a fully executed Servicer Side Letter
with respect to such subservicer. In no event shall Seller’s use of a
subservicer relieve Seller of its obligations hereunder, and Seller shall remain
liable under this Agreement as if Seller were servicing such Mortgage Loans
directly.


i. Seller hereby agrees and acknowledges, and shall cause any third-party
subservicer to agree and acknowledge, that Buyer or its designees shall have the
right to conduct examinations and audits of the Servicer with respect to the
servicing of the Purchased Mortgage Loans. Buyer shall also have the right to
obtain copies of all Records and files of the Servicer relating to the Purchased
Assets, including all documents relating to the Purchased Mortgage Loans and the
servicing thereof.


12.    Representations and Warranties


a. Each Seller represents and warrants to Buyer as of the Effective Date and at
all times thereafter:




--------------------------------------------------------------------------------






(1) Due Organization and Qualification. Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction under whose
laws it is organized. Seller is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals necessary for the conduct of its business as
currently conducted and the performance of its obligations under the Program
Agreements except where any failure to obtain such a license, permit, charter,
registration or approval would not cause or be likely to cause a Material
Adverse Effect or impair the enforceability of any Purchased Asset.


(2) Power and Authority. Seller has all necessary power and authority to conduct
its business as currently conducted, to execute, deliver and perform its
obligations under the Program Agreements, any electronic transmissions
contemplated hereunder, and to consummate the Transactions.


(3)    Due Authorization.    The execution, delivery and performance of the
Program Agreements, any electronic transmissions contemplated hereunder, by
Seller
have been duly authorized by all necessary action and do not require any
additional approvals or consents or other action by or any notice to or filing
with any Person other than any that have heretofore been obtained, given or
made.


(4) Non-contravention. None of the execution and delivery of the Program
Agreements, any electronic transmissions contemplated hereunder, by Seller or
the consummation of the Transactions and transactions thereunder:


(a) conflicts with, breaches or violates any provision of the Governing
Documents or material agreements of Seller or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award currently in effect
having applicability to Seller or its properties;


(b) constitutes a material default by Seller under any loan or repurchase
agreement, mortgage, indenture or other agreement or instrument to which Seller
is a party or by which it or any of its properties is or may be bound or
affected; or


(c) results in or requires the creation of any lien upon or in respect of any of
the assets of Seller except the lien relating to the Program Agreements.


(5) Legal Proceeding. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator affecting
any of the Purchased Assets, Seller or any of its Affiliates, pending or
threatened, which, if decided adversely, would have a Material Adverse Effect.


(6) Valid and Binding Obligations. Each of the Program Agreements, and any
electronic transmissions contemplated hereunder, to which Seller is a party,
when executed and delivered by Seller, will constitute the legal, valid and
binding obligations of Seller, enforceable against Seller, in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(7) Financial Statements. The financial statements of Seller, copies of which
have been furnished to Buyer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Seller as




--------------------------------------------------------------------------------




of the dates and for the periods indicated and (iii) have been prepared in
accordance with GAAP consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments). Since the date of the
most recent financial statements, there has been no event or circumstance that
would be likely to cause a Material Adverse Effect with respect to Seller.
Except as disclosed in such financial statements, Seller is not subject to any
contingent liabilities or commitments (including, but not limited to, any
potential or current repurchase demands, any potential or current
indemnification claims or notice of any actual or potential fines
or penalty fees) that, individually or in the aggregate, have a possibility of
causing a
Material Adverse Effect with respect to Seller.


(8) Accuracy of Information. Neither this Agreement nor any of the documents or
information prepared by or on behalf of Seller and provided by Seller to Buyer
contain any statement of a material fact with respect to Seller or the
Transactions that was untrue or misleading in any material respect when made.
Since Seller’s initial discussions with Buyer regarding the terms of this
Agreement and the furnishing of such documents or information, there has been no
change, nor any development or event involving a prospective change known to
Seller, that would (i) render any of the Program Agreements, such documents or
information untrue or misleading in any material respect or (ii) adversely
affect the property, business, operations or conditions (financial or otherwise)
of Seller.


(9) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any Governmental Authority, nor any
consent, approval, waiver or notification of any creditor, lessor or other
non-governmental person, is required in connection with the execution, delivery
and performance or consummation by Seller of this Agreement or any other Program
Agreements, other than any that have heretofore been obtained, given or made.


(10) Compliance With Law, Etc. Seller has complied in all respects with all
Requirements of Laws. None of Seller, Guarantor or any Affiliate of Seller or
Guarantor (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act of 1917, (b) is in violation of any Anti-Terrorism Laws, (c)
is a blocked person described in Section 1 of Executive Order 13224 or to its
knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by OFAC, (e) is a
Sanctioned Entity, (f) has more than 10% of its assets located in Sanctioned
Entities, or (g) derives more than 10% of its operating income from investments
in or transactions with Sanctioned Entities. The proceeds of any Transaction
have not been and will not be used to fund any operations in, finance any
investments or activities in or make any payments to a Sanctioned Entity. None
of Seller, Guarantor or any Affiliate of Seller or Guarantor (a) is a “broker”
or “dealer” as defined in, or could be subject to a liquidation proceeding
under, the Securities Investor Protection Act of 1970, or (b) is subject to
regulation by any Governmental Authority limiting its ability to incur the
Obligations. Each of Seller, Guarantor and all of their respective Affiliates
are in compliance with the Foreign Corrupt Practices Act of 1977 and any foreign
counterpart thereto. None of Seller, Guarantor or any Affiliate of Seller or
Guarantor has made, offered, promised or authorized a payment of money or
anything else of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Seller,
Guarantor, any Affiliate of Seller or Guarantor or any other Person, in
violation of the Foreign Corrupt Practices Act of
1977.
(11) Solvency; Fraudulent Conveyance. Seller is solvent and will not be rendered




--------------------------------------------------------------------------------




insolvent by any Transaction and, after giving effect to each such Transaction,
each Seller will not be left with an unreasonably small amount of capital with
which to engage in its business. Seller does not intend to incur, or believe
that it has incurred, debts beyond its ability to pay such debts as they mature.
Seller and, if applicable, the Manager, the General Partner and the Limited
Partner, is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of Seller or any
of its assets. The amount of consideration being received by Seller upon the
sale of the Purchased Assets to Buyer constitutes reasonably equivalent value
and fair consideration for such Purchased Assets. Seller is not transferring any
Purchased Assets with any intent to hinder, delay or defraud any of its
creditors.


(12) Investment Company Act Compliance. Seller is not required to be registered
as an “investment company” as defined under the Investment Company Act nor as an
entity under the control of an “investment company” as defined under the
Investment Company Act.


(13) Taxes. Seller has filed all federal and state tax returns which are
required to be filed and paid all taxes (including, without limitation, any
applicable franchise taxes), including any assessments received by it, to the
extent that such taxes have become due (other than for taxes that are being
contested in good faith or for which it has established adequate reserves). Any
taxes, fees and other governmental charges payable by Seller, or which otherwise
have become due, in connection with a Transaction and the execution and delivery
of the Program Agreements have been paid.


(14) Additional Representations. With respect to each Purchased Mortgage Loan,
Seller hereby makes all of the applicable representations and warranties set
forth in Schedule 1 hereto as of the related Purchase Date and continuously
while such Purchased Mortgage Loan is subject to a Transaction. Further, as of
each Purchase Date, Seller shall be deemed to have represented and warranted in
like manner that Seller has no knowledge that any such representation or
warranty may have ceased to be true in a material respect as of such date,
except as otherwise stated in a transaction notice (as referenced in the
Manual), any such exception to identify the applicable representation or
warranty and specify in reasonable detail the related knowledge of Seller. In
addition, Seller agrees to make the representations and warranties set forth in
Schedule 1 hereto as of the “cutoff date” of the securitization or whole loan
sale of the related Mortgage Loans by Seller or Buyer, as applicable; provided,
however, that to the extent that Seller has at the time of such securitization
or whole loan sale actual knowledge of any facts or circumstances that would
render any of such representations and warranties materially false, Seller shall
have no obligation to make such materially false representation and warranty.


(15) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent,


or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement, such commission or compensation shall have been paid in full by
Seller.


(16) Hedging. Seller has entered into hedge or swap agreements pursuant to its
customary hedging procedures and in accordance with Buyer’s policies and
procedures.


(17) Takeout Commitment and Agency Security Purchase Commitment. If required by
Buyer prior to entering into a Transaction, Seller has entered into the required
Takeout Commitment for each




--------------------------------------------------------------------------------




Purchased Mortgage Loan. If not required by Buyer prior to entering into a
Transaction, Seller shall enter into a Takeout Commitment with a Takeout
Investor for each Purchased Mortgage Loan upon Buyer’s request. Such Takeout
Commitment shall be irrevocable in full force and effect and fully enforceable
against such Takeout Investor. If required by Buyer prior to entering into a
Transaction, Seller shall enter into the required Agency Security Purchase
Commitment for each Purchased Agency Security. If not required by Buyer prior to
entering into a Transaction, Seller shall enter into an Agency Security Purchase
Commitment with a Takeout Broker Dealer for each Purchased Agency Security upon
Buyer’s request. Such Agency Securit y Purchase Commitment shall be irrevocable
in full force and effect and fully enforceable against such Takeout Broker
Dealer.


(18) Regulation U. Seller is not engaged principally, or as one of its major
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Transactions hereunder
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.


(19) ERISA. Each employee benefit plan as defined in Section 3(3) of ERISA
sponsored or maintained by Seller or any ERISA Affiliate or with respect to
which Seller or any ERISA Affiliate has any liability, contingent or otherwise,
is in material compliance with all applicable provisions of ERISA and the Code
except as would not reasonably be expected to cause a Material Adverse Effect.
Neither Seller nor any ERISA Affiliate has engaged in a non-exempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code. No ERISA Event has occurred and no condition exists which presents a
material risk to Seller or any Affiliate of incurring a liability, fine or
penalty with respect to or on account of any Plan or Multiemployer Plan pursuant
to Title IV of ERISA except to the extent any such condition would not
reasonably be expected to result in a Material Adverse Effect.


(20) Other Approvals. Seller is licensed as a mortgage lender in the state in
which the related Mortgaged Property is located (to the extent such state has
licensing requirements), with the facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans of the same type
as the Purchased Mortgage Loans, and no event has occurred, including but not
limited to a change in insurance coverage, any notice of any fines, penalty
charges or other regulatory action, which would make Seller unable to comply
with applicable Agency and HUD eligibility requirements or
relevant state licensing requirements which would require notification to any
Agency and
HUD or the related state regulatory authority.


(21) Subsidiaries and Trade Names. Seller, and, if applicable, the Manager, the
General Partner and Limited Partner, have no Subsidiaries, Affiliates or trade
names other than those listed on the Addendum, or if a Subsidiary, Affiliate or
trade name is established after the date of this Agreement, as provided to Buyer
in the immediately following Officer’s Compliance Certificate.


(22) Other Credit Facilities and Debts. Seller is not an obligor under any
master repurchase facilities or similar warehouse facilities that are not listed
on the Addendum or on the schedule to the most recent Officer’s Compliance
Certificate. Seller has notified its other lenders with respect to this
Agreement, to the extent that such notification is necessary.


(23) Title to Properties. Seller has good, valid insurable (in the case of real
property) and marketable title to all of its properties and assets.


(24) Additional Covenants and Conditions. All of the Additional Covenants and
Conditions are true and correct at all times, and continue to be maintained as
set forth in the Addendum.




--------------------------------------------------------------------------------






b. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement.


13.    Covenants


Each Seller covenants with Buyer that, at all times during the term of this
facility:


a. Litigation. Seller will promptly, and in any event within ten (10) Business
Days after service of process on any of the following, give to Buyer notice of
all litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting Seller or any of its Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Agreements or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually in an amount greater than
the Individual Claim Threshold or in an aggregate amount greater than the
Aggregate Claim Threshold, or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. Seller will promptly provide notice of any judgment, which with the
passage of time, could cause an Event of Default hereunder.


b.    [Reserved.]


c.    [Reserved.]
d. Servicer; Asset Tape. Upon the occurrence of any of the following (a) the
occurrence and continuation of an Event of Default, (b) upon any Purchased
Mortgage Loan exceeding its Maximum Transaction Duration, or (c) upon the
request of Buyer, Seller shall cause Servicer to provide to Buyer,
electronically, in a format mutually acceptable to Buyer and Seller, an Asset
Tape by no later than the Reporting Date. Seller shall not cause the Purchased
Mortgage Loans to be serviced by any servicer other than a servicer expressly
approved in writing by Buyer.


e. Maintenance of Insurance. The Seller shall continue to maintain, for Seller
and its Subsidiaries, with responsible companies, at its own expense, the
Required Insurance Policy, in each case, in a form acceptable to Buyer, with
broad coverage on all officers, employees or other persons (if applicable,
including, without limitation, employees or other person of the Manager or the
General Partner who act on behalf of Seller in handling funds, money, documents
or papers relating to the Purchased Assets) (“Seller Employees”) acting in any
capacity requiring such persons to handle funds, money, documents or papers
relating to the Purchased Assets, with respect to any claims made in connection
with all or any portion of the Purchased Assets. Any such Required Insurance
Policy shall protect and insure the Seller against losses, including forgery,
theft, embezzlement, fraud, errors and omissions and negligent acts of such
Seller Employees, and such policies also shall protect and insure the Seller
against losses in connection with the release or satisfaction of a Purchased
Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 13(e) requiring such Required
Insurance Policy shall diminish or relieve the Seller from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
Required Insurance Policy shall be at least equal to the Required Insurance
Amount as set forth on the Addendum. Upon the request of the Buyer, the Seller
shall cause to be delivered to the Buyer a certificate of insurance for such
Required Insurance Policy and a statement from the insurer that such Required
Insurance Policy shall in no event be terminated or materially modified without
thirty (30) days’ prior written notice to the Buyer. Seller shall name Buyer as
a loss payee




--------------------------------------------------------------------------------




under any applicable Fidelity Insurance Policy and as a direct loss payee with
right of action under any applicable Errors and Omissions Insurance Policy or
Professional Liabilit y Insurance Policy.


f. No Adverse Claims. Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Assets against all Liens and any other adverse claims and demands.


g. Assignment. Except as permitted herein, neither Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or any interest therein, provided, that this Section 13(g)
shall not prevent any transfer of Purchased Assets in accordance with the
Program Agreements.
h. Security Interest. Seller shall do all things necessary to preserve the
Purchased Assets so that they remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, Seller will comply
with all rules, regulations and other laws of any Governmental Authority and
cause the Purchased Assets to comply with all applicable rules,
regulations and other laws. Seller will not allow any default for which Seller
is responsible to occur under any Purchased Assets or any Program Agreement and
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Assets and any Program Agreement.


i.    Records.


(1) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Buyer otherwise approves.
Seller will not consent to or request any such papers, records or files that are
an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event Seller will obtain or cause to be obtained a receipt from a
financially responsible person for any such paper, record or file. Seller or the
Servicer of the Purchased Mortgage Loans will maintain all such Records not in
the possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.


(2) For so long as Buyer has an interest in or lien on any Purchased Mortgage
Loan, Seller will hold or cause to be held all related Records in trust for
Buyer. Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby.


(3) Upon reasonable advance notice from Custodian or Buyer, Seller or Servicer,
if such files are in the Servicer’s possession, shall (x) provide Buyer or
Custodian with a certified copy of all Records, (y) make any such Records
available to Custodian or Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (z) permit Buyer or its authorized agents to
discuss the affairs, finances and accounts of Seller with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Seller with its independent certified public accountants.


j. Books. Seller shall keep or cause to be kept in reasonable detail books and
records of




--------------------------------------------------------------------------------




account of its assets and business and shall clearly reflect therein the
transfer of Purchased Assets to Buyer.


k. Approvals. Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business strictly in
accordance with Requirements of Law.


l. Material Change in Business. Seller shall not liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or sell all or
substantially all of its assets or make any material change in the nature of its
business as carried on at the Effective Date.
Seller shall not enter into any transaction of merger or consolidation or
amalgamation without giving Buyer notice of such transaction within two (2)
Business Days of entering into such agreement.


m. Underwriting Guidelines. Seller shall not amend or otherwise modify the
Underwriting Guidelines in any material respect without ten (10) Business Days’
prior written notice to Buyer. Without limiting the foregoing, in the event that
Seller makes any amendment or modification to the Underwriting Guidelines,
Seller shall promptly deliver to Buyer a complete copy of the amended or
modified Underwriting Guidelines. Buyer reserves the right to accept or reject
such amended or modified Underwriting Guidelines and shall be under no
obligation to purchase Mortgage Loans originated under the amended or modified
Underwriting Guidelines. Buyer’s decision of whether to accept or reject the
amended or modified Underwriting Guidelines shall be communicated to Seller
within five (5) Business Days of delivery of such amended or modified
Underwriting Guidelines by Seller to Buyer; provided, that the failure to
communicate such decision shall not be deemed an approval by Buyer.


n. Distributions. If an Event of Default has occurred and is continuing or the
payment of a distribution would cause, or would be likely to cause, a violation
of a Financial Covenant herein, Seller shall not pay any dividends with respect
to any capital stock or other equity interests in such entity, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller.


o. Applicable Law. Seller shall comply with the requirements of all Requirements
of Law and orders of any Governmental Authority.


p. Existence. Seller shall preserve and maintain its legal existence and all of
its material rights, privileges, licenses and franchises.


q. Chief Executive Office; Jurisdiction of Organization. Seller shall not (i)
move its chief executive office from the address referred to on the Addendum,
(ii) change its jurisdiction of organization or (iii) cause or permit any change
to be made in its name, organizational identification number, Governing
Documents or structure, unless it shall have provided Buyer thirty (30) days’
prior written notice of such change and Seller shall have first taken all action
required by Buyer for the purpose of perfecting or protecting the lien and
security interest of Buyer established hereunder.


r. Taxes. Seller shall timely file all tax returns that are required to be filed
by it and shall timely pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
property prior to the date on which such taxes are due without penalties or
interest, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.


s. Transactions with Affiliates. Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any




--------------------------------------------------------------------------------




Affiliate unless such transaction is (a) otherwise permitted under the Program
Agreements, (b) in the ordinary course of Seller’s business and (c) upon fair
and reasonable terms no less favorable to Seller than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section 13(s) to any
Affiliate.


t. True and Correct Information. All information, reports, exhibits, schedules,
financial statements (including, without limitation, any schedules) or
certificates of Seller, any Affiliate or any of its officers furnished to Buyer
hereunder and during Buyer’s diligence of Seller is and will be true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All required financial statements, information and reports
delivered by Seller to Buyer pursuant to this Agreement shall be prepared in
accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.


u. Takeout Investors, Takeout Broker Dealers and Agency Approvals; Servicing.
Unless otherwise approved by Buyer in advance, Seller shall maintain its status
with at least three (3) Buyer-approved Takeout Investors for each type of
Mortgage Loan listed on the Sublimit, Rate and Term Schedule of the Addendum,
and, if applicable, Takeout Broker Dealers or its status with Fannie Mae as an
approved lender and/or Freddie Mac as an approved seller/servicer, in all cases
in good standing. Should Seller, for any reason, cease to be in good standing
with any of the foregoing, or, if in order to remain in good standing, should
Seller be required by any Takeout Investor, Takeout Broker Dealer or Fannie Mae
or Freddie Mac to provide any notification to the relevant Takeout Investor,
Takeout Broker Dealer, Fannie Mae or Freddie Mac or to the Department of Housing
and Urban Development, FHA or VA, such Seller shall also notify Buyer
immediately in writing of such notification. Notwithstanding the preceding
sentence, Seller shall take all necessary action to maintain all of their
applicable Agency approvals at all times during the term of this Agreement and
each outstanding Transaction. Seller has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Purchased Mortgage Loans and in accordance with Accepted Servicing
Practices.


v. No Pledge. Seller shall not pledge, transfer or convey any security interest
in the Collection Account or the Seller’s Clearing Account to any Person without
the express written consent of Buyer.


w.    [Reserved.]


x.    [Reserved.]


y.    [Reserved.]


z. Seller’s Clearing Account and Reserve Account. The Seller’s Clearing Account
Threshold and the Reserve Account Threshold, if a Reserve Account is required
per the terms of the Addendum, shall be maintained at all times.


aa.    [Reserved.]
bb. Documentation. Seller has performed the documentation procedures required by
its operational guidelines with respect to endorsements and assignments,
including the recordation of assignments, or has verified that such
documentation procedures have been performed by a prior holder of such Purchased
Mortgage Loan.


cc. Compliance. Seller has observed or performed and shall continue to observe
and perform




--------------------------------------------------------------------------------




in all material respects all of its covenants and other agreements, and Seller
has satisfied every condition, contained in this Agreement and the other Program
Agreements to be observed, performed and satisfied by it.


dd. Regulatory Action. Seller is not currently under investigation and no
investigation by any federal, state or local government agency is threatened.
Seller has not been the subject of any government investigation which has
resulted in the voluntary or involuntary suspension of a license, a cease and
desist order, or such other action as could adversely impact Seller’s business.


ee.    No Default. No Default or Event of Default has occurred or is continuing.


ff.    [Reserved.]


gg. Hedging. An accurate and true summary of all Interest Rate Protection
Agreements entered into or maintained by Seller during the most recent calendar
month end and all preceding months shall be provided to Buyer (unless Buyer
gives notice to Seller that such summary is not required); and any documentation
related to such Interest Rate Protection Agreements as required by the Manual
and such other documents requested by Buyer shall be provided to Buyer.


hh. Notification. Seller will notify Buyer (1) promptly of any repurchase
requests or demands, indemnification requests it received, or is reasonably
likely to receive, from its secondary market investors, including any Takeout
Investors or any Governmental Authority or Agency, and (2) immediately of any
suspension notices or termination notices it received, or is reasonably likely
to receive, from its secondary market investors, including any Takeout
Investors, Takeout Broker Dealers or any Governmental Authority or Agency.


ii. Mortgage Loan Schedule. Each Mortgage Loan Schedule is true and correct in
all respects; each of Custodian and Buyer must be provided with notice of any
changes thereto.


jj. Processing Agent. If so required by Buyer, Seller shall retain and use the
services of Persons experienced in the processing of transactions in the
secondary mortgage market to facilitate the Transactions contemplated hereunder.
Each Processing Agent shall be acceptable to Buyer in its sole discretion.


kk. Interim Funder. Seller shall ensure that Buyer will be named as the “interim
funder” with MERS.


ll.    Additional Covenants and Conditions. Seller shall ensure compliance with
the
Additional Covenants and Conditions.
mm. Partnership Change in Financial Relationship. If applicable, Seller shall
promptly notify Buyer if either the General Partner or the Seller obtain
separate tax identification numbers and/or begin filing separate tax returns
from the other.


nn.    Financial Covenants. Seller shall comply with all the Financial
Covenants.


oo. Key Personnel. There shall be no material change in the Key Personnel of
Seller unless Buyer receives adequate assurances from Seller within five (5)
Business Days of such material change that such Key Personnel position will be
filled or covered to the reasonable satisfaction of Buyer and in a timeframe to
the reasonable satisfaction of Buyer, and Seller shall so fill or cover the
position in such manner and timeframe.






--------------------------------------------------------------------------------




14.    Events of Default


Each of the following shall constitute an “Event of Default” hereunder:


a. Payment Failure. Failure of any Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Repurchase Date or otherwise, whether by acceleration or otherwise, under the
terms of this Agreement, any other warehouse and security agreement or any other
document evidencing or securing Indebtedness of Seller to Buyer or to any
Affiliate of Buyer, or (ii) cure any Margin Deficit when due pursuant to Section
6 hereof.


b. Cross Default. (i) Seller or any of Seller’s Affiliates shall be in default
under (A) any Indebtedness of any Seller or of such Affiliate which default (1)
involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (B) any other contract to which any Seller
or such Affiliate is a party which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract; provided,
that it shall not be an Event of Default under this subsection (B) if such
disputed amount or obligation is less than the Cross Default Threshold. (ii) A
breach by any Guarantor of the terms of its Guaranty or its related addendum,
including but not limited to, a guarantor event of default or term of similar
import or a breach of a financial covenant or the failure to timely provide any
financial or other reporting.


c. Assignment. Assignment or attempted assignment by any Seller of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by any Seller of any security interest, lien
or other encumbrances on any Purchased Assets to any person other than Buyer.


d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller or any Affiliate, or, if applicable, the Manager, the General Partner or
Limited Partner.


e. Material Adverse Effect. Any Material Adverse Effect as determined by Buyer
in its sole good faith discretion, or any other condition shall exist which, in
Buyer’s sole good faith discretion, constitutes a material impairment of any
Seller’s ability to perform its obligations under this Agreement or any other
Program Agreement or would be likely to cause a Material Adverse Effect.
f.    Breach of Representation, Covenant or Obligation.


(1)    A breach by Seller of any of the representations, warranties, covenants
or obligations set forth in Sections 12(a)(1), 12(a)(3), 12(a)(6), 12(a)(10),
12(a)(12),
12(a)(13), 12(a)(15), 12(a)(17), 12(a)(19), 12(a)(24), 13(g), 13(h), 13(l),
13(n), 13(o),
13(r), 13(s), 13(v), 13(z), 13(ee), 13(ll), 13(nn) or 13(oo) of this Agreement.


(2) A breach by any Seller of any other representation, warranty, covenant or
any other obligation set forth in this Agreement (and not otherwise specified in
Sections
14(f)(1) or 14(f)(3)) or any other failure to perform under this Agreement, if
such breach
is not cured within five (5) Business Days (other than a breach of the
representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value, the existence
of a Margin Deficit, the obligation to repurchase such Mortgage Loan and the
right of Buyer to sell such Mortgage Loan as set forth in Section 6(e) hereof,
unless (1) such party shall have made any such representations and warranties
with knowledge that they were materially false or misleading at the time made,
or (2) any such representations and warranties have been




--------------------------------------------------------------------------------




determined by Buyer in its discretion to be materially false or misleading on a
regular basis, then such breach shall constitute an Event of Default for
purposes of this Section
14(f)(2)), unless (i) such party shall have made any such representations and
warranties
with knowledge that they were materially false or misleading at the time made,
(ii) any such representations and warranties have been determined by Buyer in
its discretion to be materially false or misleading on a regular basis, or (iii)
Buyer, in its discretion, determines that such breach of a material
representation, warranty or covenant materially and adversely affects (A) the
condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates, or (B) Buyer’s determination to enter into this Agreement or
Transactions with such party, then such breach shall constitute an immediate
Event of Default and Seller shall have no cure right hereunder.


(3) A breach by any Seller of any of the representations, warranties, covenants
or obligations set forth in Sections 12(a)(9), 13(k), 13(q), 13(u), 13(cc),
13(jj) or 13(kk) of this Agreement if such breach is not cured within thirty
(30) days.


g. ERISA. (i) Seller or any ERISA Affiliate shall engage in a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code involving any Plan or (ii) one or more ERISA Events shall occur
or reasonably could be expected to occur; and, in the case of clauses (i) and
(ii), such condition or event, together with all other conditions or events, if
any, is reasonably expected to result in a Material Adverse Effect.


h. Change in Control. The occurrence of a Change in Control or any individuals
determined to be critical executives of Seller, or, if applicable, the Manager,
the General Partner or Limited Partner, in the sole discretion of the Buyer
cease to be the employees of the Seller, the Manager, the General Partner or the
Limited Partner, as applicable.


i. Failure to Transfer. Any Seller fails to transfer the Purchased Assets to
Buyer on the applicable Purchase Date (provided Buyer has tendered the related
Purchase Price).
j. Judgment. A judgment or judgments for the payment of money in excess of the
Judgment Threshold shall be rendered against any Seller or any of its Affiliates
by one or more courts, administrative tribunals or other bodies having
jurisdiction and the same shall not be satisfied, discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within thirty (30) days from the date of entry thereof.


k. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of any Seller, Guarantor or Affiliate
thereof, or shall have taken any action to displace the management of any
Seller, Guarantor or Affiliate thereof or to curtail its authority in the
conduct of the business of any Seller, Guarantor or Affiliate thereof, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of any Seller, Guarantor or Affiliate thereof as an issuer, buyer or a
seller/servicer of Mortgage Loans or Agency Securities, and such action provided
for in this subparagraph (l) shall not have been discontinued or stayed within
thirty (30) days.


l. Inability to Perform. An officer of any Seller or Guarantor shall admit its
inability to, or its intention not to, perform any of any Seller’s Obligations
or Guarantor’s obligations hereunder or the Guaranty.


m. Security Interest. In the event that this Agreement is recharacterized by a
court of competent




--------------------------------------------------------------------------------




jurisdiction as a secured loan or similar financing, the Agreement shall for any
reason cease to create a valid, first priority security interest in any material
portion of the Purchased Mortgage Loans or other Purchased Assets purported to
be covered hereby.


n. Financial Statements. Any Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.


o. Violation of Manual. Failure by any Seller to comply with the Manual pursuant
to Section 17 after written notice by Buyer; provided, however, that any change
to the Manual shall only apply to Transactions occurring on and after the date
Seller receives written notice of such change to the Manual and no such change
shall apply to or otherwise affect previously consummated Transactions.


p. Material Adverse Effect Upon the Servicer. A material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Servicer.


An Event of Default shall be deemed to be continuing unless Buyer expressly
waives such Event of Default or acknowledges that such Event of Default has been
subsequently cured by Seller, in each case, in writing.


15.    Remedies Upon Default


In the event that an Event of Default shall have occurred:


a. Buyer may, at its option, declare an Event of Default to have occurred
hereunder (which option shall be deemed to have been exercised immediately and
without any notice upon the occurrence of an Event of Default pursuant to
Section 14(d)) and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction has not yet occurred as of the date of such
exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Buyer shall give written notice to each Seller and Guarantor of the
exercise of such option as promptly as practicable; provided, however, that
Buyer shall not provide written notice upon the occurrence of an Event of
Default pursuant to Section 14(d), which shall constitute an immediate Event of
Default without any further action or notice by Buyer. (For purposes of this
provision, notice provided by electronic mail shall constitute written notice.)


b. If Buyer exercises or is deemed to have exercised the option referred to in
paragraph (a) of this Section 15, (i) Seller’s obligations in such Transactions
to repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with paragraph (a) of this Section 15,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Buyer, or, to the extent
not yet transferred to the Collection Account, the Seller’s Clearing Account or
the Reserve Account, remitted to Buyer, and in any case applied, in Buyer’s
discretion, to the aggregate unpaid Repurchase Prices for all outstanding
Transactions and any other amounts owing by any Seller hereunder, (iii) Seller
shall immediately comply with the further instructions of Buyer with respect to
holding or delivering any of the Mortgage Files relating to any Purchased Assets
subject to such Transactions then in Seller’s possession or control; and (iv)
the Agency Security Margin and the Loan Margin shall automatically be increased
by the Post Default Rate Margin. In addition, Buyer shall have the right to
satisfy any Obligations with funds remaining in the Seller’s Clearing Account or
the Reserve Account.




--------------------------------------------------------------------------------






c. Buyer shall have the right to direct all Servicers then servicing any
Purchased Mortgage Loans to remit all collections thereon to Buyer to the extent
that any such Servicer is not currently remitting to the Buyer, and if any such
payments are received by Seller, Seller shall not commingle the amounts received
with other funds of Seller and shall promptly pay them over to Buyer. Buyer
shall also have the right to terminate any one or all of the Servicers then
servicing any Purchased Mortgage Loans with or without cause.


d. If Buyer exercises or is deemed to have exercised the option referred to in
paragraph (a) of this Section 15, Buyer shall have the right to immediately sell
and liquidate the Purchased Mortgage Loans (including, without limitation, the
Servicing Rights), Purchased Agency Securities and all other Purchased Assets.
Such disposition of Purchased Mortgage Loans may be, at Buyer’s option, on
either a servicing-released or a servicing-retained basis. Buyer shall not be
required to give any warranties as to the Purchased Mortgage Loans or Purchased
Agency Securities with respect to any such disposition thereof. Buyer may
specifically disclaim or modify any warranties of title or the like relating to
the Purchased
Assets. The foregoing procedure for disposition and liquidation of the Purchased
Assets shall not be considered to adversely affect the commercial reasonableness
of any sale thereof. Seller agrees that it would not be commercially
unreasonable for Buyer to dispose of the Purchased Assets or any portion thereof
by using Internet sites that provide for the auction of assets similar to such
Purchased Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Purchased Mortgage Loans individually for the prevailing
price. Buyer shall also be entitled, in its discretion to elect, in lieu of
selling all or a portion of such Purchased Assets, to give the Seller credit for
such Purchased Assets in an amount equal to the current market value of such
Purchased Assets (as determined by Buyer (or an Affiliate thereof) in its
discretion using methodology consistent with Buyer’s determination with respect
to similar portfolios) against the aggregate unpaid Repurchase Price and any
other amounts owing by the Seller hereunder.


e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets to the Repurchase Price
hereunder and all other Obligations in the manner Buyer deems appropriate in its
sole discretion.


f. Seller shall be liable to Buyer for (i) the amount of all reasonable legal or
other expenses (including, without limitation, all costs and expenses of Buyer
in connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal and external counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.


g. Seller shall be liable to Buyer for the Repurchase Price related to a
Transaction, and, to the extent permitted by applicable law, Seller shall be
liable to Buyer for interest on any other amounts owing by Seller hereunder,
from the date Seller becomes liable for such amounts hereunder until such
amounts are (i) paid in full by Seller or (ii) satisfied in full by the exercise
of Buyer’s rights hereunder. Interest on




--------------------------------------------------------------------------------




any sum payable by Seller under this paragraph (g) shall be at a rate equal to
the Post Default Rate Margin or the Accounts Receivable Rate, as applicable.


h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law, including, without
limitation, any equitable remedies.


i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
paragraph (a) of this Section 15, at any time thereafter without notice to
Seller. All rights and remedies arising
under this Agreement amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.


j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and as permitted by law Seller hereby expressly waives any
defenses Seller might otherwise have to require Buyer to enforce its rights by
judicial process. Seller also waives any defense (other than a defense of
payment or performance) Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Assets, or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.


k. If Buyer exercises or is deemed to have exercised the option referred to in
paragraph (a) of this Section 15, Buyer shall have the right to terminate this
Agreement; provided, however, that no such termination shall affect Seller’s
outstanding obligations to Buyer at the time of such termination, nor shall it
affect the survivability of any provisions in this Agreement that, by their
express terms, are intended to survive the termination of this Agreement or any
of the other Program Agreements and the repayment in full of all outstanding
Obligations


16.    Reports


a. Notices. Each Seller and Guarantor shall furnish to Buyer (w) promptly,
copies of any material and adverse notices (including, without limitation,
notices of defaults, breaches, potential defaults or potential breaches) and any
material financial information that is not otherwise required to be provided by
Seller hereunder which is given to Seller’s lenders, (x) immediately, notice of
the occurrence of any Event of Default hereunder or default or breach by any
Seller, Servicer or Guarantor of any obligation under any Program Agreement or
any material contract or agreement of any Seller, Servicer or Guarantor or the
occurrence of any event or circumstance that such party reasonably expects has
resulted in, or will, with the passage of time, result in, a Material Adverse
Effect or an Event of Default, (y) immediately, notice of a Takeout Investor’s
cancellation of a Takeout Commitment or notice of a Takeout Broker Dealer’s
cancellation of Agency Security Purchase Commitment and (z) the following:


(1) as soon as available and in any event within the Reporting Period, the
unaudited balance sheets of Seller and Guarantor (if elected in the Guaranty
Addendum with respect to the Guarantor) as at the end of such period, the
unaudited balance sheets, related unaudited consolidated statements of income
and retained earnings and of cash flows for the Seller and Guarantor, if
applicable, for such period and the portion of the fiscal year through the end
of such period, accompanied by the Officer’s Compliance Certificate, executed by
a Responsible Officer of Seller and Guarantor, if applicable, which certificate
shall state that said financial statements and schedules fairly present in all
material respects the financial condition and results of operations of Seller
and Guarantor, if applicable, in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end adjustments);




--------------------------------------------------------------------------------






(2)    as soon as available and in any event within one hundred twenty (120)
days after the end of the Seller’s fiscal year, the audited balance sheets and
the related
statements of income for the Seller and Guarantor (if elected in the Guaranty
Addendum with respect to the Guarantor) as at the end of such fiscal year, with
such balance sheets and statements of income being audited if required by Buyer
but in any event prepared by a certified public accountant in accordance with
GAAP, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall have no “going
concern” qualification and shall state that said financial statements fairly
present the financial condition and results of operations of Seller and
Guarantor, if applicable, as at the end of, and for, such fiscal year in
accordance with GAAP;


(3) to the extent permitted by Governmental Authority and as soon as available,
or otherwise stipulated in this Agreement, copies of relevant portions of all
final written Fannie Mae, Freddie Mac, FHA, VA, Governmental Authority and
investor audits, examinations, evaluations, monitoring reviews and reports of
its operations (including those prepared on a contract basis) which provide for
or relate to (i) material corrective action required, (ii) material sanctions
proposed, imposed or required, including, without limitation, notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Seller’s operations;


(4) from time to time such other information regarding the financial condition,
operations, or business of the Seller or the Guarantor as Buyer may reasonably
request;


(5) as soon as reasonably possible or as otherwise set forth in this Agreement,
notice of any of the following events:


(a) change in the insurance coverage required of Seller, Servicer or any other
Person pursuant to any Program Agreement, with a copy of evidence of same
attached;


(b) any material claim, dispute, litigation, investigation, proceeding or
suspension between Seller, Guarantor or Servicer, on the one hand, and any
Governmental Authority, Takeout Investor, third party loan purchaser or any
other Person on the other;


(c) any material change in accounting policies or financial reporting practices
of Seller, Guarantor or Servicer;


(d) with respect to any Purchased Mortgage Loan, immediately upon receipt of
notice or knowledge thereof, that the value of the underlying Mortgaged Property
or such Mortgage Loan has been adversely affected for any reason, including,
without limitation, damage by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty;


(e)    any material issues raised upon examination of Seller, Guarantor or
Seller’s facilities by any Governmental Authority;
(f) any material change in the Indebtedness of the Seller or Guarantor,
including, without limitation, any default, renewal, non-renewal, termination,
increase in available amount or decrease in available amount related thereto;








--------------------------------------------------------------------------------






hereto;
(g)    any breach of a representation or warranty set forth in Schedule 1


(h) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
Servicer, including, without limitation, any claims of predatory lending or any
early payment default, buy-back, repurchase or similar requests, notices or
claims by third party purchasers that would likely or actually require the
Seller to repurchase mortgage loans or pay any amounts to such third party
purchaser with respect to any sold mortgage loan; and


(i) Any repurchase requests or demands, indemnification requests, suspension
notices or termination notices Seller received, or is reasonably likely to
receive, from its secondary market investors, including any Takeout Investors.


b. Officer’s Compliance Certificate. Seller will furnish to Buyer, at the time
the Seller furnishes each set of financial statements pursuant to Sections
16(a)(1) or (2) above, a certificate of a Responsible Officer of Seller in the
form of Exhibit A hereto, along with all schedules required by Buyer. If elected
in the Guaranty Addendum with respect to the Guarantor, Guarantor will furnish
to Buyer, at the time the Guarantor furnishes each set of financial statements
pursuant to Sections 16(a)(1) or (2) above, a certificate of a Responsible
Officer of Guarantor in the form attached to the Guaranty.


c. Mortgage Loan Reports. At the request of Buyer, Seller will furnish to Buyer
monthly electronic Mortgage Loan performance data, including, without
limitation, delinquency reports (i.e., delinquency, foreclosure and net
charge-off reports).


d. Asset Tape. On a monthly basis or within two (2) Business Days following a
request from Buyer, Seller shall provide to Buyer or Custodian, electronically,
in a format mutually acceptable to Buyer and Seller, an Asset Tape.


e. Other. Sellers and Guarantor shall deliver to Buyer any other reports or
information reasonably requested by Buyer or as otherwise required pursuant to
this Agreement.


17.    Buyer’s Policies and Procedures Manual


Seller shall comply with Buyer’s manual of procedures and policies, including,
without limitation, any Mortgage Banker Finance Group guidelines (and any
updates related thereto) (collectively, the “Manual”), as such Manual may be
updated from time to time by Buyer in its sole discretion.
18.    Repurchase Transactions


Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice. Upon receipt
of the Repurchase Price and all fees and expenses related to any Purchased
Asset, Buyer is obliged to transfer Purchased Assets to Seller pursuant to
Section 4 hereof and credit or pay Income to, or apply Income to the obligations
of, Seller pursuant to Section 7 hereof; provided, that in each instance an
Event of Default shall not have occurred. In the event Buyer engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties
herein and the remedies for breach thereof, as they relate to the Purchased
Assets that are subject to such repurchase transaction.




--------------------------------------------------------------------------------






19.    Custodial Responsibilities


a. On the Purchase Date, or Delivery Date if different from the Purchase Date,
the Seller shall deliver to the Custodian the Mortgage File, together with a
Transmittal Letter upon which the Custodian shall be entitled to rely
conclusively until expressly notified to the contrary in writing by the Buyer.
The Mortgage Loan Schedule, relating to all of the Purchased Mortgage Loans
delivered to the Custodian on the related Purchase Date (or the related Delivery
Date), shall be delivered electronically to the Custodian by Buyer on such
Purchase Date or Delivery Date, as applicable, in accordance with the terms of
the Manual.


b. From time to time Seller may request Shipment Orders from the Buyer. Once
Buyer has indicated that the Custodian has received all the Mortgage Loan
Documents from the Seller, Buyer shall electronically transmit any Shipment
Orders to the Custodian and the Custodian shall deliver the specified Collateral
Documents or reports in its possession to the Takeout Investor (or its
custodian) in the manner directed in the Custodial Agreement and such Shipment
Order. The Seller is responsible for determining whether all Mortgage Loan
Documents are on the current forms required by the Takeout Investor, in
compliance with any related Takeout Commitment, or otherwise sufficient for the
Takeout Investor. Neither the Buyer nor the Custodian shall have any obligation
to prepare, assemble, correct or sign any documents included in the Shipment
Order.


c. In the event that the Custodian delivers any Collateral Documents to the
Seller upon the written authorization of the Buyer and pursuant to the Seller’s
delivery to the Custodian of an executed request for the release of such
Collateral Documents pursuant to the terms of the Custodial Agreement, the
Seller shall be solely responsible for the safe, prompt return of such
Collateral Documents in the timeframe specified in the release request (or other
similar document) upon making any correction deemed necessary by Buyer or the
Seller.


d. In the event that the Custodian pays for the shipment of the package of
Collateral Documents, Seller will reimburse Custodian for all actual shipment
costs related to such Seller upon receipt of an invoice; provided, that in any
event Buyer shall not be held responsible or liable for recovery of shipment
costs incurred pursuant to this Section 19.
20.    Single Agreement


Buyer and Seller acknowledge that, and have entered hereunto, and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.


21.    Notices and Other Communications


Any notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered in the manner set forth in the Manual),
statements, demands or other communications hereunder may be given by a party to
the other by electronic mail, facsimile, messenger or otherwise to




--------------------------------------------------------------------------------




the Seller and Buyer’s addresses specified on the Addendum, or so sent to such
party at any other place specified in a notice of change of address hereafter
received by the other. Notice provided by electronic mail or facsimile shall be
deemed to be given upon transmission provided that an electronic notice of
non-transmission is not received. All notices, demands and requests hereunder
may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence.


22.    Entire Agreement; Severability


This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


23.    Non-assignability


The Program Agreements are not assignable by any Seller or Guarantor, as
applicable. Buyer may from time to time assign all or a portion of its rights
and obligations under this Agreement and the Program Agreements; provided,
however, that Buyer shall maintain as agent of Seller, for review by Seller upon
written request, a register of assignees and a copy of an executed assignment
and acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying
the percentage or portion of such rights and obligations assigned. Upon such
assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall be
released from its obligations hereunder and under the Program Agreements to the
extent of the percentage or portion set forth in the Assignment and Acceptance.
Unless otherwise stated in the Assignment and Acceptance, Seller shall continue
to take directions solely from Buyer unless otherwise notified by Buyer in
writing. Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.


24.    Set-off


In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to Seller or Guarantor, any such notice
being expressly waived by Seller or Guarantor to the extent permitted by
applicable law, upon any amount becoming due and payable by any Seller or
Guarantor hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Buyer, Buyer’s Affiliates (including, without limitation Wells
Fargo & Company and its Affiliates) or any branch or agency thereof to or for
the credit or the account of Seller or Guarantor under any other agreement.
Buyer agrees promptly to notify each Seller and Guarantor after any such set-off
and application made by Buyer; provided, that the failure to give such notice
shall not affect the validity of such set-off and application. For avoidance of
doubt and not as a limitation, Buyer may set-off any amounts in the Seller’s
Clearing Account and the Reserve Account.


Buyer shall at any time, unless and until all Obligations under this Agreement
have been paid in full, have the right to retain, to suspend payment or
performance of, or to decline to remit, any amount or property that Buyer would
otherwise be obligated to pay, remit or deliver to Seller or Guarantor hereunder
if an Event of Default or Default has occurred.






--------------------------------------------------------------------------------




25.    Binding Effect; Governing Law; Jurisdiction


a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


b. EACH SELLER AND GUARANTOR HEREBY WAIVE TRIAL BY JURY. SELLER AND GUARANTOR
HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE
STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN
ANY ACTION OR PROCEEDING. EACH SELLER AND GUARANTOR HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE
IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF
OR RELATING TO THE PROGRAM AGREEMENTS.


c. TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PARTY, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION. NO
INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS.


d.    SELLER ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 25
ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY
HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE PROGRAM AGREEMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE PROGRAM AGREEMENTS.


e. THE PROVISIONS OF THIS SECTION 25 SHALL SURVIVE TERMINATION OF THE PROGRAM
AGREEMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


26.    No Waivers, Etc.


No express or implied waiver of any Event of Default by Buyer shall constitute a
waiver of any other Event of Default and no exercise of any remedy hereunder by
any party shall constitute a waiver of its right to exercise any other remedy
hereunder. No modification or waiver of any provision of this




--------------------------------------------------------------------------------




Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), Section 15(a) or otherwise, will not
constitute a waiver of any right to do so at a later date.


27.    Intent


a. THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE AGREEMENT” AS
THAT TERM IS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES CODE, AS
AMENDED, AND A “SECURITIES CONTRACT” AS THAT TERM IS DEFINED IN SECTION 741 OF
TITLE 11 OF THE
UNITED STATES CODE, AS AMENDED, AND A “MASTER NETTING AGREEMENT” AS THAT TERM IS
DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED.


b. IT IS UNDERSTOOD THAT ANY PARTY’S RIGHT TO LIQUIDATE PURCHASED ASSETS
DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE ANY
OTHER REMEDIES PURSUANT TO SECTION 15
HEREOF IS A CONTRACTUAL RIGHT TO LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN
SECTIONS 555, 559 AND 561 OF TITLE 11 OF THE UNITED STATES CODE.


28.    Power of Attorney


Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Purchased Assets without Seller’s signature thereon as Buyer, at
its option, may deem appropriate. Seller hereby appoints Buyer as Seller’s
attorney-in-fact to execute any such financing statement or statements in
Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Purchased Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, providing “good-bye” letters
to the Mortgagor in the form set forth in the Manual, sign assignments on behalf
of Seller as its attorney-in-fact, and sell a Purchased Asset “as is where is”
in the name and on behalf of Seller. This power of attorney is coupled with an
interest and given as security and is irrevocable without Buyer’s consent. At
Buyer’s request, Seller shall immediately execute all powers of attorney in
favor of Buyer in the form attached hereto as Exhibit C. In addition, Seller
shall direct by board resolution attached as part of Exhibit B hereto that,
pursuant to its execution and delivery of such a power of attorney, certain
personnel of Buyer may take certain actions on behalf of Seller as its
attorney-in-fact, with such resolution to survive until all obligations of
Seller hereunder are satisfied. Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.


29.    Buyer May Act Through Affiliates


Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.


30.    Indemnification; Obligations


a. Each Seller agrees to hold Buyer and each of its respective Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) harmless from and indemnify each Indemnified Party (and will reimburse
each Indemnified Party as the same is incurred) against all liabilities, losses,
damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of any kind which may be imposed on,
incurred by, or asserted against any




--------------------------------------------------------------------------------




Indemnified Party relating to or arising out of this Agreement, any Transaction
Request, Interest Rate Protection Agreement, any Program Agreement or any
transaction contemplated hereby or thereby resulting from anything other than
the Indemnified Party’s gross negligence or willful misconduct. Seller also
agrees to reimburse


each Indemnified Party for all reasonable expenses in connection with the
enforcement of this Agreement and the exercise of any right or remedy provided
for herein, any Transaction Request, Purchase Confirmation and any Program
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel. Seller’s agreements in this Section 30 shall survive the payment in
full of the Repurchase Price and the expiration or termination of this
Agreement. Each Seller hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and are not limited to recoveries each
Indemnified Party may have with respect to the Purchased Mortgage Loans. Each
Seller also agrees not to assert any claim against Buyer or any of its
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the facility
established hereunder, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby.
THE INDEMNITY IN THE IMMEDIATELY PRECEDING SENTENCE EXPRESSLY APPLIES, WITHOUT
LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF THE INDEMNIFIED PARTIES.


b. Without limiting the provisions of paragraph (a) of this Section 30, if any
Seller fails to pay when due any costs, expenses or other amounts payable by it
under this Agreement, including, without limitation, fees and expenses of
counsel and indemnities, such amount may be paid on behalf of Seller by Buyer,
in its discretion. Seller shall reimburse Buyer for any such costs, including,
without limitation, per diem interest at the Post Default Rate Margin.


31.    Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Each counterpart delivered by email or facsimile
transmission shall be effective as an original.


32.    Confidentiality


This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and its Affiliates and shall be held
by each Seller and Guarantor in strict confidence and shall not be disclosed to
any third party without the written consent of Buyer except for (i) disclosure
to Seller’s or Guarantor’s direct and indirect Affiliates and Subsidiaries,
attorneys or accountants, but only to the extent such disclosure is necessary
and such parties agree to hold all information in strict confidence, (ii)
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) disclosure to any potential Takeout Investor but only
with respect to the following: (1) the current Repurchase Price, (2) whether or
not there are any defaults or terminations of the facility known to Seller, or
(3) the Repurchase Date. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Program Agreement, the parties hereto
may disclose to any Persons, without limitation of any kind, the federal, state
and local tax treatment of the Transactions, any fact relevant to understanding
the federal, state and local tax treatment of the Transactions, and all
materials of any kind (including opinions or other tax analyses) relating to
such federal, state and local tax treatment and that may be relevant to
understanding such tax treatment; provided, that Seller may not disclose the
name of or identifying information with respect to Buyer or an




--------------------------------------------------------------------------------




Affiliate or any pricing terms (including, without limitation, the Pricing Rate,
and Purchase Price) or other nonpublic business or financial information
(including any sublimits and Financial Covenants) that is unrelated to the
federal, state and local tax treatment of the Transactions and is not relevant
to understanding the federal, state and local tax treatment of the Transactions,
without the prior written consent of the Buyer.


33.    Recording of Communications


Buyer, Seller and Guarantor consent to the tape recordings of communications
between its employees and those of the other party with respect to Transactions
and such tape recordings of communications may be used in any court,
arbitration, or other proceedings to the extent permitted by law.
34.    Periodic Due Diligence Review


Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Seller and the Mortgage Loans and Agency
Securities, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, to review the servicing of the
Mortgage Loans, or otherwise, and Seller agrees that upon reasonable (but no
less than three (3) Business Days) prior notice unless an Event of Default shall
have occurred, in which case no notice is required, to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of Seller and/or the
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan, which such information may be used by Buyer to
calculate Market Value. Buyer may underwrite such Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any documents,
records, agreements, instruments or information relating to such Mortgage Loans
in the possession, or under the control, of Seller. Seller further agrees that
Seller shall pay all out-of- pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 34 (“Due Diligence
Costs”).
35.    Authorizations


Any of the persons whose signatures and titles appear on Schedule 5 of the
Addendum are authorized, acting singly, to act for Guarantor, Seller or Buyer,
as the case may be, under this Agreement.


36.    Documents Mutually Drafted


The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually negotiated by each party, and consequently such documents shall
not be construed against either party as the drafter thereof.


37.    Joint and Several






--------------------------------------------------------------------------------




If there are multiple Guarantors or Sellers, such Guarantors, such Sellers and
Buyer hereby acknowledge and agree that Sellers and Guarantors, as applicable,
are each jointly and severally liable to Buyer for all of their respective
obligations hereunder.


38.    Security Interest


Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, Seller hereby pledges to Buyer as security for
performance by Seller of its obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the Purchased
Assets. Seller agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby. Furthermore, the Seller hereby authorizes the Buyer to
file financing statements relating to the Purchased Assets, as the Buyer may
deem appropriate. The Seller shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 38.


39.    Agency Security Takeout


a. Prior to an Event of Default, from time to time, the Seller, as an approved
Issuer of Ginnie Mae Securities, may agree to issue Ginnie Mae Securities backed
by certain of the Purchased Mortgage Loans or, as an approved Fannie Mae Seller
or Freddie Mac Seller, may agree to sell Purchased Mortgage Loans to Fannie Mae
or Freddie Mac, as applicable, in exchange for Fannie Mae Securities or Freddie
Mac Securities, as applicable. Buyer will agree to sell the related Purchased
Mortgage Loans back to the Seller in satisfaction of the related Repurchase
Price and will simultaneously purchase the related Agency Securities (the
proceeds from such sale will be used to satisfy the Repurchase Price with
respect to the Purchased Mortgage Loans) from the Seller in a new Transaction.
The Agency Securities will be delivered to the Federal Book Account of Buyer, at
which time they will be considered Purchased Agency Securities hereunder. The
Seller shall arrange for the sale of the Purchased Agency Securities to a
Takeout Broker Dealer, the proceeds of such sale to be credited to Buyer’s
account as further provided herein to satisfy the Repurchase Price with respect
to the Purchased Agency Securities.
b. As a condition precedent to Buyer agreeing to accept such Agency Securities
as Purchased Agency Securities hereunder, the Seller must comply with all of the
following conditions: (i) the Seller shall at all times be (A) a Ginnie Mae
Issuer in good standing with the authority to issue securities, (B) a Fannie Mae
Seller in good standing with the authority to sell mortgages or (C) a Freddie
Mac Seller in good standing with the authority to sell mortgages, as applicable;
(ii) the Agency Custodian shall be the same entity that serves as Custodian
under the Agreement for so long as the Purchased Assets are subject to the
Agreement; (iii) the Agency Custodian and the Seller shall have entered into the
Master Agency Custodial Agreement, which shall be in full force and effect at
all times; (iv) Seller and the Agency Custodian shall comply with all applicable
requirements set forth in the Guide and the Master Agency Custodial Agreement as
hereafter amended, modified or superseded and (v) the related Purchased Mortgage
Loans must be subject to an Agency Security Purchase Commitment with a Takeout
Broker Dealer.


c. The Seller agrees to comply with the following additional protocol with
respect to the Buyer’s purchase of Purchased Agency Securities:


(1) The Agency Security Purchase Commitment will not describe specific Purchased
Mortgage Loans that will underlie the Purchased Agency Security, but instead
shall solely provide for delivery of a Purchased Agency Security.


(2) Seller shall inform Buyer of the Purchased Mortgage Loans that Seller
intends to




--------------------------------------------------------------------------------




pool in a related Purchased Agency Security. Buyer shall cause the Custodian to
make available to the Agency Custodian the Mortgage Files related to such
Purchased Mortgage Loans to enable the Agency Custodian to complete the initial
certification(s) pursuant to the Guide. Such Mortgage Files shall at all times
remain in the custody of the Custodian or the Agency Custodian.


(3) Seller shall designate on (i) the Schedule of Subscribers and Ginnie Mae
Guaranty Agreement (HUD-11705) (A) the Buyer exclusively as the
Subscriber/Participant, (B) the Buyer exclusively as the Name of the Individual
or Organization Authorized to Take Delivery, and (C) the Buyer’s Fed Member Bank
Information and no other; (ii) the Fannie Mae Delivery Schedule (Fannie Mae Form
2014) the Buyer’s Depository Institution and Telegraphic Abbreviation, ABA
Number
and Account Name and Account Number and no other and (iii) the Freddie Mac
Delivery Authorization (Freddie Mac Form 939) (A) the Buyer exclusively as the
Warehouse Lender and (B) the Buyer’s Security Wire Instructions and no other.
Seller shall ensure that the Purchased Agency Securities are delivered to the
Buyer’s Federal Book Account free from obligation or repayment. Seller shall
cause a copy of the final completed Schedule of Subscribers and Ginnie Mae
Guaranty Agreement, Freddie Mac Delivery Authorization and Fannie Mae Delivery
Schedule to be delivered to the Buyer upon its request.


(4) The Buyer shall provide an executed copy of the Release of Security Interest
to the Ginnie Mae Agency Custodian, in the case of Ginnie Mae, and to Fannie Mae
or Freddie Mac, as applicable, in the case of Fannie Mae or Freddie Mac, to be
held in escrow with respect to any pool of Purchased Mortgage Loans prior to the
issuance of
the related Purchased Agency Securities. Any Purchased Mortgage Loans that are
not included in the related Purchased Agency Security shall continue to be
Purchased Mortgage Loans under the Agreement and the Release of Security
Interest shall not apply to such Purchased Mortgage Loans.


(5) All pool and loan packages relating to Purchased Assets are required to be
submitted in electronic form using (i) the GinnieNET system, (ii) MIDANET or the
Selling System (Freddie) or (iii) MORNET or Loan Delivery (Fannie), as
applicable (such terms as defined in the Guide).


(6) Simultaneously upon the transfer of the Purchased Agency Security to the
Buyer, (i) the Seller shall be construed to have transferred the Repurchase
Price to the Buyer for the related pooled Purchased Mortgage Loans backing such
Purchased Agency Security; (ii) the Seller and Buyer shall have entered into a
new Transaction with respect such Purchased Agency Security; (iii) the Buyer
shall be construed to have transferred the Purchase Price for the related
Purchased Agency Securities to the Seller; and (iv) the Buyer shall be deemed to
automatically release the Release of Security Interest from escrow.


(7) Buyer shall deliver the related Purchased Agency Security to the Takeout
Broker Dealer, in accordance with the “delivery vs. payment” procedures of
Depositary Trust Company (DTC), simultaneously upon payment for such Purchased
Agency Security to the Buyer’s Federal Book Account.


40. Physical Possession of Records and Files relating to the Purchased Assets


Buyer shall have the right to obtain physical possession, and to commence an
action to obtain physical possession, of all Records and files of Seller
relating to the Purchased Assets and all documents relating to the Purchased
Assets (including, without limitation, any legal, credit or servicing files with
respect to the Purchased Mortgage Loans) which are then or may thereafter come
in to the possession of




--------------------------------------------------------------------------------




Seller or any third party acting for Seller. Buyer shall be entitled to specific
performance of all agreements of Seller contained in this Agreement.








[Signature page to follow]


IN WITNESS WHEREOf, the Seller, and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.


WELLS FARGO BANK, N.A., as Buyer








/s/ Kenneth D. Logan
Name: Kenneth D. Logan Title: Managing Director Date: January_, 2015




STONEGATE MORTGAGE CORPORATION, as Seller






By: /s/ Robert Eastep
Name: Robert Eastep
Title: Chief Financial Officer
Date: January_, 2015






By:/s/ John Macke
Name: John Macke
Title: Executive Vice President
Date: January_, 2015




































--------------------------------------------------------------------------------






























[signature page to Master Repurchase Agreement and Securities Contract]






IN WITNESS WHEREOF, the Seller, and the Buyer have caused their natnes to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.


WELLS FARGO BANK, N.A., as Buyer






By: /s/ Kenneth D. Logan
Name: Kenneth D. Logan
Title: Managing Director
Date: January_, 2015




STONEGATE MORTGAGE CORPORATION, as Seller






By: /s/ Robert Eastep
_ Name: Robert Eastep

Title: Chief Financial Officer
Dat :    2015






/s/ John Macke
Name: John Macke
Title: Executive Vice President
Date: January_, 2015




























--------------------------------------------------------------------------------




































[signature page to Master Repurchase Agreement and Securities Contract]


ANNEX A






[See Attached]










































































--------------------------------------------------------------------------------


























































Annex A-1


SCHEDULE 1


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS






(a) Payments Current. All payments required to be made up to the Purchase Date
for the Mortgage Loan under the terms of the Mortgage Note have been made and
credited. No payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within thirty (30) days thereof, all in accordance with the terms of the related
Mortgage Note.


(b) No Outstanding Charges. All taxes and governmental assessments or other
similar charges, levies or assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or an escrow of funds has been established in an
amount sufficient to pay for every such item which remains unpaid and which has
been assessed but is not yet due and payable. Neither Seller nor the Qualified
Originator from which Seller acquired the Mortgage Loan has advanced funds, or
induced, solicited or knowingly received any advance of funds by a party other
than the Mortgagor, directly or indirectly, for the payment of any amount
required under the Mortgage Loan, except for interest accruing from the date of
the Mortgage Note or date of disbursement of the proceeds of the Mortgage Loan,
whichever is earlier, to the day which precedes by one (1) month the Due Date of
the first installment of principal and/or interest thereunder.






--------------------------------------------------------------------------------




(c) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which has been delivered to the
Custodian and the terms of which are reflected in the Mortgage Loan Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor in respect of the Mortgage Loan has been
released, in whole or in part, except in connection with an assumption agreement
approved by the title insurer, to the extent required by such policy, and which
assumption agreement is part of the Mortgage File delivered to the Custodian and
the terms of which are reflected in the Mortgage Loan Schedule. The related
Mortgage and Mortgage Note contain the entire agreement of the parties and all
of the obligations of the Seller under the Purchased Mortgage Loan.


(d) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated. Seller has
no knowledge nor has it received any notice that any Mortgagor in respect of the
Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.


(e) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by Seller as of the date of origination consistent with the
Guide, against earthquake and other risks insured against by Persons operating
like properties in the locality of the Mortgaged Property, in an amount not less
than one hundred percent (100)% of the replacement cost of all improvements to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Guide. If any
portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan, (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without thirty (30) days’ prior written notice to the
mortgagee. No such notice has been received by Seller. All premiums on such
insurance policy have been paid. The related Mortgage obligates the Mortgagor to
maintain all such insurance and, at such Mortgagor’s failure to do so,
authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost and
expense and to seek reimbursement therefor from such Mortgagor. Where required
by state law or regulation, the Mortgagor has been given an opportunity to
choose the carrier of the required hazard insurance, provided the policy is not
a “master” or “blanket” hazard insurance policy covering a condominium, or any
hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. Seller has not engaged in, and has
no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without




--------------------------------------------------------------------------------




limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.


(f) Compliance with Applicable Laws. Any requirements of any federal, state or
local law including, without limitation, usury, truth-in-lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity or
disclosure laws applicable to the Mortgage Loan have been complied with, the
consummation of the transactions contemplated hereby will not involve the
violation of any such laws or regulations, and Seller shall maintain or shall
cause its agent to maintain in its possession, available for the inspection of
Buyer, and shall deliver to Buyer, upon demand, evidence of compliance with all
such requirements.
(g) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would affect any such release, cancellation,
subordination or rescission. Seller has not waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has Seller waived any default
resulting from any action or inaction by the Mortgagor.


(h) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State and consists of a single parcel of real property with a
detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a low-rise condominium project,
or an individual unit in a planned unit development or a de minimis planned unit
development; provided, however, that any condominium unit or planned unit
development shall conform with the applicable Fannie Mae and Freddie Mac
requirements regarding such dwellings or shall conform to underwriting
guidelines acceptable to Buyer in its discretion, that a de minimus percentage
of the Mortgage Loans may be Cooperative Mortgage Loans and that no residence or
dwelling is a (i) a mobile home or manufactured housing unit (other than a
Manufactured Home) not secured by real property, (ii) a log home, (iii) an
earthen home, (iv) an underground home, (v) any dwelling situated on more than
ten (10) acres of property and (vi) any dwelling situated on a leasehold estate.
No portion of the Mortgaged Property is used for commercial purposes; provided,
that, the Mortgaged Property may be a mixed use property if such Mortgaged
Property conforms to underwriting guidelines acceptable to Buyer in its
discretion With respect to each Loan that is a Manufactured Home, such unit is a
“single family residence” within the meaning of Section
25(e)(1) of the Code, and has a minimum of four hundred (400) square feet of
living space, a
minimum width of one hundred two (102) inches and is of a kind customarily used
at a fixed location. The fair market value of the Manufactured Home securing
each contract was at least equal to eighty percent (80%) of the total price of
the contract (including land) at either (i) the time the contract was originated
(determined pursuant to the REMIC Provisions) or (ii) the time the contract is
transferred to the purchaser.


(i) Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected first priority lien and first priority security interest on the real
property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing and with respect to Cooperative Mortgage Loans, including the
Proprietary Lease and the Cooperative Shares. The lien of the Mortgage is
subject only to:










--------------------------------------------------------------------------------




and payable;
a.    the lien of current real property taxes and assessments not yet due


b. covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in
the appraisal made for the originator of the Mortgage Loan or (b) which do not
adversely affect the Appraised Value of the Mortgaged Property set forth in such
appraisal; and


c. other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.


Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer. The Mortgaged Property was not, as of the date of origination
of the Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt
or other security instrument creating a lien subordinate to the lien of the
Mortgage.


(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of Seller’s knowledge, except as
disclosed to Buyer in writing, all tax identifications and property descriptions
are legally sufficient; and tax segregation, where required, has been completed.


(k) Full Disbursement of Proceeds. There is no further requirement for future
advances under the Mortgage Loan, and any requirements as to completion of any
on-site or off- site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid,
and the Mortgagor is not entitled to any refund of any amounts paid or due under
the Mortgage Note or Mortgage.


(l) Ownership. Seller has full right to sell the Mortgage Loan to Buyer free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell each
Mortgage Loan pursuant to this Agreement and following the sale of each Mortgage
Loan, Buyer will own such Mortgage Loan free and clear of any encumbrance,
equity, participation interest, lien, pledge, charge, claim or security interest
except any such security interest created pursuant to the terms of this
Agreement.




--------------------------------------------------------------------------------




(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state, or (D) not doing business in such state.


(n) Title Insurance. The Mortgage Loan is covered by either (i) an irrevocable
title commitment, or an attorney’s opinion of title and abstract of title, each
of which must be in form and substance acceptable to prudent mortgage lending
institutions making mortgage loans in the area wherein the Mortgaged Property is
located or (ii) an ALTA lender’s title insurance policy or other generally
acceptable form of policy or insurance acceptable to Fannie Mae or Freddie Mac
and each such title insurance policy is issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring Seller, its successors and assigns,
as to the first priority lien of the Mortgage, as applicable, in the original
principal amount of the Mortgage Loan, subject only to the exceptions contained
in clauses (a), (b) and (c) of paragraph (i) of this Schedule 1, and in the case
of adjustable rate Mortgage Loans, against any loss by reason of the invalidity
or unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment to the Mortgage Interest Rate and Monthly Payment.
Where required by state law or regulation, the Mortgagor has been given the
opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller.


(o) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration.


(p) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.
(q) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.






--------------------------------------------------------------------------------




(r) Payment Terms. Principal and/or interest payments on the Mortgage Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Mortgage Loan. With respect to adjustable rate Mortgage Loans, the
Mortgage Interest Rate is adjusted on each Interest Rate Adjustment Date to
equal the Index plus the Gross Margin (rounded up or down to the nearest .125%),
subject to the Mortgage Interest Rate Cap. The
Mortgage Note is payable on the first (1st) day of each month in equal monthly
installments of
principal and/or interest (subject to an “interest only” period in the case of
Interest Only Loans), which installments of interest (a) with respect to
adjustable rate Mortgage Loans are subject to change on the Interest Rate
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date and (b) with respect to Interest Only Loans are
subject to change on the Interest Only Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Only Adjustment Date, in both cases with
interest calculated and payable in arrears, sufficient to amortize the Mortgage
Loan fully by the stated maturity date, over an original term of not more than
thirty (30) years from commencement of amortization. The Due Date of the first
payment under the Mortgage Note is no more than sixty (60) days from the date of
the Mortgage Note. The Mortgage Note does not permit Negative Amortization.


(s) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae.


(t) Occupancy of the Mortgaged Property. As of the Purchase Date the Mortgaged
Property is lawfully permitted to be occupied under applicable law. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be. Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate. With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged
Property, the Mortgagor represented at the time of origination of the Mortgage
Loan that the
Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.


(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.


(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.




--------------------------------------------------------------------------------






(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans registered
with MERS, the Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located. With respect to each MOM Mortgage Loan, the related Assignment of
Mortgage to MERS has been duly and properly recorded, or has been delivered for
recording to the applicable recording office.


(x) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.


(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
which may constitute a “buydown” provision. The Mortgage Loan is not a graduated
payment mortgage loan and the Mortgage Loan does not have a shared appreciation
or other contingent interest feature.


(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.


(aa) Mortgaged Property Undamaged. The related Mortgaged Property is free of
damage and waste; and there is no proceeding pending for the total or partial
condemnation of such Mortgaged Property.


(bb) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan
and Seller with respect to the Mortgage Loan have been in all respects in
compliance with Accepted Servicing Practices, applicable laws and regulations,
and have been in all respects legal and proper. With respect to escrow deposits
and Escrow Payments, all such payments are in the possession of, or under the
control of, Seller and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made. All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Mortgage Note. All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note. Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.


(cc) Conversion to Fixed Interest Rate. Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Buyer, with respect
to adjustable rate Mortgage Loans, the Mortgage Loan is not convertible to a
fixed interest rate Mortgage Loan.


(dd) Other Insurance Policies. No action, inaction or event has occurred and no
state of




--------------------------------------------------------------------------------




facts exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any applicable special hazard
insurance policy, PMI Policy or bankruptcy bond, irrespective of the cause of
such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by Seller or by any officer, director, or employee of Seller or any
designee of Seller or any corporation in which Seller or any officer, director,
or employee had a financial interest at the time of placement of such insurance.


(ee) Servicemembers Civil Relief Act. The Mortgagor has not notified Seller, and
Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003.


(ff) Appraisal. The Mortgage File with respect to such Mortgage Loan contains an
appraisal of the related Mortgaged Property made and signed, prior to the
approval of the application for such Mortgage Loan, by a qualified appraiser (a)
who, at the time of such appraisal, met the minimum qualifications of Fannie Mae
or Freddie Mac and the requirements of the Seller’s appraisal policy and (b) who
satisfied (and which appraisal was conducted in accordance with) all of the
applicable requirements of the Uniform Standards of Professional Appraisal
Practice and all applicable federal and state laws and regulations in effect at
the time of such appraisal and procedures. Such appraiser was licensed in the
state where the Mortgaged Property is located, had no interest, direct or
indirect, in such Mortgaged Property or in any loan made on the security
thereof, and such appraiser’s compensation was not affected by the approval or
disapproval of such Mortgage Loan. The appraisal shall have been made within one
hundred eighty (180) days of the origination of the Mortgage Loan. If the
appraisal was made more than one hundred twenty (120) days before the
origination of the Mortgage Loan, Seller shall have received and included in the
servicing file a recertification of the appraisal.
(gg) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and Seller
maintains such statement in the Mortgage File.


(hh) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.


(ii) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to Seller on or prior to such
date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.


(jj) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.


(kk) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property




--------------------------------------------------------------------------------




or a sharing in the appreciation of the value of the Mortgaged Property. The
indebtedness evidenced by the Mortgage Note is not convertible to an ownership
interest in the Mortgaged Property or the Mortgagor and Seller has not financed
nor does Seller own directly or indirectly, any equity of any form in the
Mortgaged Property or the Mortgagor.


(ll) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to Seller or any Affiliate or correspondent of Seller, except in
connection with a refinanced Mortgage Loan.


(mm) Origination Date. The origination date of a Mortgage Loan is no earlier
than thirty (30) days prior to the related Purchase Date.


(nn) No Exception. The Custodian has not noted any material exceptions on a
Mortgage Loan Schedule with respect to the Mortgage Loan which would materially
adversely affect the Mortgage Loan or Buyer’s interest in the Mortgage Loan.


(oo) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.


(pp) Documents Genuine. Such Purchased Mortgage Loan and all accompanying
Collateral Documents are complete and authentic and all signatures thereon are
genuine.


(qq) Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set off or
counterclaim.


(rr) Other Encumbrances. Any property subject to any security interest given in
connection with such Purchased Mortgage Loan is not subject to any other
encumbrances other than a stated first mortgage, if applicable, and encumbrances
which may be allowed under the Guide.


(ss) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Mortgage Loan Schedule delivered to the
Custodian and Buyer.


(tt) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) in effect as of the date the Transaction is entered into and
as previously provided to Buyer.


(uu) Primary Mortgage Guaranty Insurance. After the funding of the Purchased
Mortgage Loan and payment of any premium thereafter, each Mortgage Loan is
insured as to payment defaults by a policy of primary mortgage guaranty
insurance in the amount required where applicable, and by an insurer approved,
by the applicable Takeout Investor, if applicable, and all provisions of such
primary mortgage guaranty insurance have been and are being complied with, such
policy is in full force and effect, and all premiums due thereunder have been
paid. Each Mortgage Loan which is represented to Buyer to have, or to be
eligible for, FHA insurance is insured, or eligible to be insured, pursuant to
the National Housing Act. Each Mortgage Loan which is represented by Seller to
be guaranteed, or to be eligible for guaranty, by the VA is guaranteed, or
eligible to be guaranteed, under the provisions of Chapter
37 of Title 38 of the United States Code. As to each FHA insurance certificate
or each VA guaranty certificate, Seller has complied with applicable provisions
of the insurance for guaranty contract and federal statutes and regulations, all
premiums or other charges due in connection with such insurance or guarantee




--------------------------------------------------------------------------------




have been paid, there has been no act or omission which would or may invalidate
any such insurance or guaranty, and the insurance or guaranty is, or when
issued, will be, in full force and effect with respect to each Mortgage Loan.
There are no defenses, counterclaims, or rights of setoff affecting the Mortgage
Loans or affecting the validit y or enforceability of any private mortgage
insurance or FHA insurance applicable to the Mortgage Loans or any VA guaranty
with respect to the Mortgage Loans.


(vv)    Predatory Lending Regulations; High Cost Loans. None of the Mortgage
Loans are classified as High Cost Mortgage Loans.


(ww) Wet-Ink Mortgage Loans. With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Authorized Funds Recipient has been instructed in
writing by Seller to (a) hold the related Mortgage Loan Documents as agent and
bailee for Buyer and to promptly
forward such Mortgage Loan Documents in accordance with the provisions of the
Custodial Agreement and the Closing Instruction Letter and (b) return Buyer’s
payment in the event that the Mortgage Loan does not close within twenty-four
(24) hours of receipt of Buyer’s funds.


(xx) FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is in full force and effect or all required
documentation has been successfully submitted to the appropriate insuring agency
within fifteen (15) days of the date of a Transaction. There has been no notice,
indication of ineligibility or rejection of the loan and there exists no
impairment to full recovery without indemnity to the Department of Housing and
Urban Development or the FHA under FHA Mortgage Insurance. With respect to the
VA Loans, after the funding of the Purchased Mortgage Loan and payment of any
premium thereafter, the VA Loan Guaranty Agreement is in full force and effect
to the maximum extent stated therein or all required documentation has been
successfully submitted to the appropriate agency within fifteen (15) days of the
date of a Transaction. All necessary steps have been taken to keep such guaranty
or insurance valid, binding and enforceable and each of such is the binding,
valid and enforceable obligation of the FHA and the VA, respectively, to the
full extent thereof, without surcharge, set-off or defense. Each FHA Loan and VA
Loan was originated in accordance with the criteria of an acceptable Takeout
Investor approved by Buyer.


(yy) Cooperative Mortgage Loans. With respect to each Cooperative Mortgage Loan,
(i) the term of the related Proprietary Lease is longer than the term of the
Cooperative Mortgage Loan, (ii) there is no provision in any Proprietary Lease
which requires the Mortgagor to offer for sale the Cooperative Shares owned by
such Mortgagor first to the Cooperative Corporation, (iii) there is no
prohibition in any Proprietary Lease against pledging the Cooperative Shares or
assigning the Proprietary Lease and (iv) the recognition agreement is on a form
of agreement published by the Aztech Document Systems, Inc. or includes
provisions which are no less favorable to the lender than those contained in
such agreement.


(zz) Cooperative Filings. With respect to each Cooperative Mortgage Loan, each
original UCC financing statement, continuation statement or other governmental
filing or recordation necessary to create or preserve the perfection and
priority of the first priority lien and security interest in the Cooperative
Shares and Proprietary Lease has been timely and properly made. Any security
agreement, chattel mortgage or equivalent document related to the Cooperative
Mortgage Loan and delivered to Seller or its designee establishes in Seller a
valid and subsisting perfected first lien on and security interest in the
Mortgaged Property described therein, and Seller has full right to sell and
assign the same.


(aaa) Cooperative Assignment. With respect to each Cooperative Mortgage Loan,
each acceptance of assignment and assumption of lease agreement contains
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization of the benefits of the security




--------------------------------------------------------------------------------




provided thereby. The acceptance of assignment and assumption of lease agreement
contains an enforceable provision for the acceleration of the payment of the
unpaid principal balance of the Note in the event the Cooperative Unit is
transferred or sold without the consent of the holder thereof.


(bbb)    LTV; CLTV.    The LTV and CLTV, as applicable, of any Purchased
Mortgage Loan at origination was in accordance with the applicable Guide, unless
otherwise
specified in the Manual, or if such percentage is not set forth in the Manual,
then the percentage set forth in the Addendum.


(ccc) No Adverse Selection. Such Mortgage Loan was not intentionally selected by
the Seller in a manner intended to adversely affect the interest of the Buyer.
The Seller used no selection procedures that identified such Mortgage Loan as
being less desirable or valuable than other comparable Mortgage Loans originated
by the Seller. Such Mortgage Loans, collectively with the other Mortgage Loans
included on such Mortgage Loan Schedule, is representative of the Seller’s
portfolio of Mortgage Loans.


(ddd) Single Original Mortgage Note. There is only one originally executed
Mortgage Note; provided, however, that if there is more than one signed note,
then each page of such additional note will have “Duplicate,” “Copy” or similar
language clearly stamped on it.


(eee) Acceptable Investment. The Mortgagor is not in bankruptcy or insolvent and
Seller has no knowledge of any circumstances or conditions with respect to the
Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become a Sub-Performing Mortgage Loan, or adversely affect the
value or marketability of the Mortgage Loan.


(fff) Environmental Matters. The Mortgaged Property is free from any toxic or
hazardous substances and there exists no violation of any local, state or
federal environmental law, rule or regulation. There is no pending action or
proceeding directly involving any Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation existing as a prerequisite to use and enjoyment of said property.


(ggg) Regarding the Mortgagor. The Mortgagor is one or more natural persons or a
trustee under a “living trust” and such “living trust” is in compliance with the
applicable Takeout Investor guidelines for such trusts.


(hhh) Insurance. Seller has caused or will cause to be performed any acts
required to preserve the rights and remedies of Buyer in any insurance policies
applicable to the Mortgage Loans including, without limitation, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of coinsured, joint loss payee and mortgagee rights in favor of
Buyer.


(iii) Simple Interest Mortgage Loans. None of the Mortgage Loans are simple
interest Mortgage Loans.


(jjj) Prepayment Fee. With respect to each Mortgage Loan that has a prepayment
fee feature, each such prepayment fee is enforceable and was originated in
compliance with all applicable federal, state and local laws and will be
enforced by Seller for the benefit of Buyer, and is only payable during the
first three (3) years of the term of the Mortgage Loan. The Mortgagor received a
benefit in




--------------------------------------------------------------------------------




exchange for accepting such prepayment fee.
(kkk) Flood Certification Contract. Seller shall have obtained a life of loan,
transferable flood certification contract for each Mortgage Loan and shall
assign all such contracts to Buyer.


(lll) Endorsements. Each Mortgage Note has been endorsed by a duly authorized
officer of Seller for its own account and not as a fiduciary, trustee, trustor
or beneficiary under a trust agreement.


(mmm)Accuracy of Information. All information provided to Buyer by Seller with
respect to the Mortgage Loans is accurate in all material respects.


(nnn) Single Premium Credit Insurance. No Mortgagor is offered or required to
purchase single premium credit insurance in connection with the origination of
the related Mortgage Loan.


(ooo) MIP Insurance. With respect to each Mortgage Loan to be insured by HUD or
the VA, after the funding of the Purchased Mortgage Loan and payment of any
premium thereafter, all insurance premiums (“MIP”) payable to HUD or the VA, as
applicable, in connection with such Mortgage Loan were paid within the timeframe
required by such agency to avoid the imposition of any late fees or penalty
fees.


(ppp) MIP Insurance Certificate. With respect to each Mortgage Loan to be
insured by HUD or the VA, after the funding of the Purchased Mortgage Loan and
payment of any premium thereafter, Seller has received the related insurance
certificate from the applicable agency evidencing such insurance within sixty
(60) days of the origination date of such Mortgage Loan.


(qqq) MIP Documents. With respect to each Mortgage Loan to be insured by HUD or
the VA, after the funding of the Purchased Mortgage Loan and payment of any
premium thereafter, Seller has submitted all documents required by the
applicable agency to insure such Mortgage Loan (regardless of whether such
documents are required to be contained in the related servicing file) within
thirty (30) days of the origination date of such Mortgage Loan.


(rrr) MIP Access. With respect to each Mortgage Loan to be insured by HUD or the
VA, after the funding of the Purchased Mortgage Loan and payment of any premium
thereafter, Seller has provided access to Buyer to the lender number, password
or any other information that may be required by the applicable agency or
otherwise for Buyer to verify that the related MIP payments have been made.


(sss) Patriot Act. The Seller has complied with all applicable anti money
laundering laws and regulations, including, without limitation, the Patriot Act.
No Mortgage Loan is subject to nullification pursuant to Executive Order 13224
(the “Executive Order”) or the regulations promulgated by OFAC (the “OFAC
Regulations”) or in violation of the Executive Order or the OFAC Regulations,
and no Mortgagor is subject to the provisions of such Executive Order or the
OFAC Regulations nor listed as a “blocked person” for purposes of the OFAC
Regulations.
(ttt) MERS Designated Mortgage Loans. With respect to each MERS Designated
Mortgage Loans, a mortgage identification number has been assigned by MERS and
such mortgage identification number is accurately provided on the Mortgage Loan
Schedule. The related Assignment of Mortgage to MERS has been duly and properly
recorded. With respect to each MERS Mortgage Loan, no Mortgagor has received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS.


(uuu) MOM Mortgage Loans. With respect to each MOM Loan, the Seller has not
received




--------------------------------------------------------------------------------




any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS.


(vvv)    Fully Funded. Such Purchased Mortgage Loan is a “closed” loan. Each
Purchased Mortgage Loan is fully funded.


(www) Authorized Funds Recipient. Any related settlement or closing agent has
fully disbursed all proceeds received from the Buyer in accordance with the
related HUD-1 form.


(xxx) Qualified Mortgage. Notwithstanding anything to the contrary set forth in
the Agreement, on and after January 10, 2014 (or such later date as the relevant
regulations may go into effect) (i) before the consummation of each mortgage
loan, the originator made a reasonable and good faith determination that the
borrower has a reasonable ability to repay the loan according to its terms, and
that at a minimum, the originator underwrote the loan in accordance with 12 CFR
1026.43(c) as may be amended from time to time; and (ii) such mortgage loan is a
“Qualified Mortgage” as defined in 12 CFR 1026.43(e) as may be amended from time
to time.


(yyy) No Interest Only Loans. Notwithstanding anything to the contrary set forth
in the Agreement, on and after January 10, 2014, no Purchased Mortgage Loan is
an Interest Only Loan.


EXHIBIT A


OFFICER’S COMPLIANCE CERTIFICATE


I,
, do hereby certify that I am the duly elected, qualified and authorized of
Stonegate Mortgage Corporation (“Seller”).    This Certificate is

delivered to you in connection with Section 16(b) of the Master Repurchase
Agreement and
Securities Contract and Addendum, dated as of January [ ], 2015, each such
document being
among Seller, and Wells Fargo Bank, N.A. (“Buyer”) (together, as amended from
time to time, the “Agreement”). I hereby certify that, as of the date of the
financial statements attached hereto and as of the date hereof, Seller is and
has been in compliance with all the terms of the Agreement except as otherwise
noted in a schedule attached hereto1 and, without limiting the
generality of the foregoing, I certify that:


Litigation, Investigations, Proceedings. Seller has promptly, and in any event
within ten (10) Business Days after service of process on any of the following,
given to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting Seller
or any of its Subsidiaries or affecting any of the Property of any of them
before any Governmental Authority that (i) questions or challenges the validity
or enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually in an amount greater than the Individual Claim Threshold or in an
aggregate amount greater than the Aggregate Claim Threshold, or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect. Seller will promptly provide notice of
any judgment, which with the passage of time, could cause an Event of Default
hereunder.


Financial Covenants. Seller has complied with all the Financial Covenants.


Insurance. Seller has maintained, for Seller and its Subsidiaries, with
responsible companies, at




--------------------------------------------------------------------------------




its own expense, the Required Insurance Policy, in each case, in a form
acceptable to Buyer, with broad coverage on all officers, employees or other
persons (if applicable, including, without limitation, employees or other person
of the Manager or the General Partner who act on behalf of Seller in handling
funds, money, documents or papers relating to the Purchased Assets) (“Seller
Employees”) acting in any capacity requiring such persons to handle funds,
money, documents or papers relating to the Purchased Assets, with respect to any
claims made in connection with all or any portion of the Purchased Assets. Any
such Required Insurance Policy shall protect and insure the Seller against
losses, including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such Seller Employees, and such policies also shall protect
and insure the Seller against losses in connection with the release or
satisfaction of a Purchased Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby. The minimum coverage under any such
Required Insurance Policy shall be at least equal to the Required Insurance
Amount as set forth on the Addendum.


1 Buyer’s acceptance of this schedule is not, and shall not be construed as, a
waiver by Buyer of any of the items identified on the schedule, including items
that may be, or with the passage of time may become, an Event of Default. Buyer,
in its sole and absolute discretion, will elect whether to provide any such
waiver and will do so by a separate writing.
Seller has named Buyer as a loss payee under any applicable Fidelity Insurance
Policy and as a direct loss payee with right of action under any applicable
Errors and Omissions Insurance Policy or Professional Liability Insurance
Policy.


Financial Statements. The financial statements and schedules attached hereto
fairly present in all material respects the financial condition and results of
operations of Seller and Guarantor, if applicable, in accordance with GAAP,
consistently applied, as of the date(s) thereof.


Documentation. Seller has performed the documentation procedures required by its
operational guidelines with respect to endorsements and assignments, including
the recordation of assignments, or has verified that such documentation
procedures have been performed by a prior holder of such Purchased Mortgage
Loan.


Compliance. Seller has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition, contained in the
Agreement and the other Program Agreements to be observed, performed and
satisfied by it. If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.


Regulatory Action. Seller is not currently under investigation and no
investigation by any federal, state or local government agency is threatened.
Seller has not been the subject of any government investigation which has
resulted in the voluntary or involuntary suspension of a license, a cease and
desist order, or such other action as could adversely impact Seller’s business.
If so, Seller shall describe the situation in reasonable detail and describe the
action that Seller has taken or proposes to take in connection therewith.


No Default. No Default or Event of Default has occurred or is continuing.


Indebtedness. All Indebtedness (other than Indebtedness evidenced by the
Agreement) of
Seller existing on the date hereof is listed on the schedules attached hereto.


Hedging. An accurate and true summary of all Interest Rate Protection Agreements
entered into or maintained by Seller during the most recent calendar month end
and all preceding months has been provided to Buyer (unless Buyer gives notice
to Seller that such summary is not required); and any




--------------------------------------------------------------------------------




documentation related to such Interest Rate Protection Agreements as required by
the Manual and such other documents requested by Buyer has been provided to
Buyer.


Distributions. Seller has not pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller, if an
Event of Default has occurred and is continuing, or the payment of a
distribution would cause, or would be likely to cause, a violation of a
Financial Covenant herein.


Notifications. Seller has notified Buyer of any repurchase requests or demands,
indemnification requests, suspension notices or termination notices it received,
or is reasonably likely to receive, from its secondary market investors,
including any Takeout Investors.
Other Notices. Seller has notified Buyer of any other event, circumstance or
condition that has resulted, or has a possibility of resulting, in a Material
Adverse Effect with respect to Seller or Servicer, including, without
limitation, any claims of predatory lending or any early payment default,
buy-back, repurchase or similar requests.
IN WITNESS WHEREOF, I have set my hand this     day of     ,     .






By: Name: Title:


EXHIBIT B


CERTIFICATE OF AN OFFICER OF THE SELLER


The undersigned, Michael J. McElroy, Secretary of Stonegate Mortgage
Corporation, a Ohio corporation (the “Seller”), hereby certifies as follows:


1.    Attached here as Exhibit A is a copy of the Third Amended and Restated
Articles of Incorporation of the Seller, as certified by the Secretary of State
of the State of Ohio.


2. Neither any amendment to the Third Amended and Restated Articles of
Incorporation of the Seller nor any other charter document with respect to the
Seller has been filed, recorded or executed since October 15, 2013, and no
authorization for the filing, recording or execution of any such amendment or
other charter document is outstanding.


3. Attached hereto as Exhibit B is a true, correct and complete copy of the
Third Amended and Restated Code of Regulations of the Seller as in effect as of
the date hereof and at all times since July 24, 2013.


4. Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the Seller by unanimous written
consent on January [ ], 2015 (the “Resolutions”). The Resolutions have not been
further amended, modified or rescinded and are in full force and effect in the
form adopted, and they are the only resolutions adopted by the Board of
Directors of the Seller relating to the execution and delivery of, and
performance of the transactions contemplated by the Master Repurchase Agreement
and Securities Contract and Addendum (the “Repurchase Agreement”), each dated as
of January [ ],
2015 and between the Seller and Wells Fargo Bank, N.A. (the “Buyer”).




--------------------------------------------------------------------------------






5. Attached hereto as Exhibit D is a copy of a Certificate of Good Standing of
Seller, as certified by the Secretary of State of the State of Ohio.


6.    The Repurchase Agreement is substantially in the form approved by the
Resolutions or pursuant to authority duly granted by the Resolutions.


7. The undersigned, as officers of the Seller or as attorney-in-fact, are
authorized to and have signed manually the Repurchase Agreement or any other
document delivered in connection with the transactions contemplated thereby,
were duly elected or appointed, were qualified and acting as such officer or
attorney-in-fact at the respective times of the signing and delivery thereof,
and were duly authorized to sign such document on behalf of the Seller and the
signature of each such person appearing on any such documents is the genuine
signature of each such person.


Name
Title
Signature
Robert Eastep
Chief Financial Officer
 
John Macke
Executive Vice President
 
James Cutillo
Chief Executive Officer
 











IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the     day of     , 201_.




Stonegate Mortgage Corporation, as Seller








By: /s/ Michael J. McElroy
Name: Michael J. McElroy

Title: Secretary
EXHIBIT B


CERTIFICATE OF AN OFFICER OF THE SELLER (CONTINUED)


Exhibit C to Officer’s Certificate of the Seller


WRITTEN CONSENT IN LIEU OF A MEETING
OF THE BOARD OF DIRECTORS OF STONEGATE MORTGAGE CORPORATION


The undersigned, being all of the members of the Board of Directors of Stonegate
Mortgage Corporation, a Ohio corporation (the “Seller”), do hereby consent to
the adoption of the following resolutions taking or authorizing the actions
specified therein:


WHEREAS, it is in the best interests of the Seller to transfer from time to time
to Wells Fargo Bank, N.A. (the “Buyer”) certain mortgage loans in exchange for
the transfer of funds by Buyer to




--------------------------------------------------------------------------------




Seller, with a simultaneous agreement by Buyer to transfer to Seller such
mortgage loans at a date certain or on demand, in exchange for the transfer of
funds by Seller pursuant to the terms of the Repurchase Agreement (as defined
below).


NOW, THEREFORE, be it


RESOLVED, that the execution, delivery and performance by the Seller of the
Master Repurchase Agreement and Securities Contract and Addendum (the
“Repurchase Agreement”) to be entered into by the Seller and Buyer,
substantially in the form of the drafts each dated January [ ], 2015, and
attached hereto as Exhibit A, are hereby authorized and approved and that the
Chief Executive Officer, Executive Vice President and Chief Financial Officer
(collectively, the “Authorized Officers”) of the Seller be and each of them
hereby is authorized and directed to execute and deliver the Repurchase
Agreement to the Buyer with such changes as the officer executing the same shall
approve, his execution and delivery thereof to be conclusive evidence of such
approval;


RESOLVED, that the execution, delivery and performance by the Seller of the
Electronic Tracking Agreement (the “Tracking Agreement”) to be entered into by
the Seller, the Buyer, Mortgage Electronic Registration Systems, Inc. and
MERSCORP Holdings, Inc. substantially in the form of the draft, attached hereto
as Exhibit B, are hereby authorized and approved and that the Authorized
Officers of the Seller be and each of them hereby is authorized and directed to
execute and deliver the Tracking Agreement to the Buyer, Mortgage Electronic
Registration Systems, Inc. and MERSCORP Holdings, Inc. with such changes as the
officer executing the same shall approve, his execution and delivery thereof to
be conclusive evidence of such approval;


RESOLVED, that the execution and delivery by the Seller of one or more copies of
a Power of Attorney (“Power of Attorney”) authorizing certain personnel of Buyer
and its affiliates to take certain actions, as set forth substantially in the
form attached to the Repurchase Agreement and irrevocable except with the
consent of Buyer, are hereby authorized and approved and that the Authorized
Officers of the Seller be and each of them hereby is authorized and directed to
execute and deliver the Power of Attorney to the Buyer immediately upon any
request of Buyer for so long as any obligations of the Seller under the
Repurchase Agreement
remain unsatisfied, with such changes as the officer executing the same shall
approve, his execution and delivery thereof to be conclusive evidence of such
approval, and the termination of this resolution requiring the consent of the
Buyer;


RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the Seller and to do or cause to be done, in the name and on behalf of the
Seller, any and all such acts and things, and to execute, deliver and file in
the name and on behalf of the Seller, any and all such agreements, applications,
certificates, instructions, receipts and other documents and instruments, as
such Authorized Officer may deem necessary, advisable or appropriate in order to
carry out the purposes of the foregoing resolutions;


RESOLVED, that all actions taken by any of the Authorized Officers before the
date of this consent for the purpose of effecting any of the actions authorized
by this consent be, and they hereby are, approved and ratified in all respects;


RESOLVED, that the proper officers, agents and counsel of the Seller are, and
each of such officers, agents and counsel is, hereby authorized for and in the
name and on behalf of the Seller to take all such further actions and to execute
and deliver all such other agreements, instruments and documents,




--------------------------------------------------------------------------------




and to make all governmental filings, in the name and on behalf of the Seller
and such officers are authorized to pay such fees, taxes and expenses, as
advisable in order to fully carry out the intent and accomplish the purposes of
the resolutions heretofore adopted hereby.


Dated as of: , 201_


Name Title Signature


EXHIBIT C


FORM OF POWER OF ATTORNEY


Wells Fargo Bank, N.A. c/o Wells Fargo Securities Mortgage Banker Finance Group
2500 Northwinds Parkway, Suite 200
Alpharetta, Georgia 30009
Attention: Ken Logan
Telephone: (678) 867-1080


Re: Master Repurchase Agreement and Securities Contract and Addendum, each dated
as of January [ ], 2015 (as amended from time to time, the “Agreement”) and
among Stonegate Mortgage Corporation (the “Seller”) and Wells Fargo Bank, N.A.
(the “Buyer”)


Ladies and Gentlemen:


KNOW ALL MEN BY THESE PRESENTS, that Seller hereby irrevocably constitutes and
appoints the Buyer and any officer or director of the Buyer or Wells Fargo
Securities, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority, in the place and stead of Seller
and in the name of Seller or in its own name, from time to time in the Buyer’s
discretion, to: (1) execute, witness, attest and deliver, on behalf of the
Seller, (a) all mortgage documents reasonably necessary or appropriate to
properly effect the transfer of the Mortgage Loans from the Seller to Buyer, (b)
all release or satisfaction documents reasonably necessary or appropriate to
properly effect the release or satisfaction of mortgages, deeds of trust or
other similar security instruments with respect to the Mortgage Loans, and (c)
all documents reasonably necessary to correct or otherwise remedy any errors or
deficiencies contained in any documents contemplated by part (a) above; (2) take
any action to carry out the transfer of servicing with respect to the Mortgage
Loans from Seller to a successor servicer appointed by the Buyer in its
discretion, in the name of Seller or its own name, or otherwise, and prepare and
send or cause to be sent “good-bye” letters to all mortgagors under the Mortgage
Loans, transferring the servicing of the Mortgage Loans to a successor servicer
appointed by the Buyer in its discretion, and (3) preserve any rights of the
Buyer under the Agreement and any other agreement related to the transactions
contemplated thereby, and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such reservation of rights.


Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.


Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.




--------------------------------------------------------------------------------






TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY
OR FACSIMILE OF THIS INSTRUMENT MAY ACT HEREUNDER, AND THAT REVOCATION OR
TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL
ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN
RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS OWN BEHALF AND ON BEHALF OF
SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD
PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD
PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF THIS
INSTRUMENT.


IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this     day of     , 201 .


Stonegate Mortgage Corporation






By: /s/ Robert Eastep
Name: Robert Eastep

Title: Chief Financial Officer




By: /s/ John Macke
Name: John Macke

Title: Executive Vice President




STATE OF[
])
 
COUNTY OF [
)
])
ss.:



On the
day of
, 201
before me, a Notary Public in and for
said State, personally appeared Robert Eastep, known to me to be Chief Financial
Officer of Stonegate Mortgage Corporation, and John Macke, known to me to be
Executive Vice President of Stonegate Mortgage Corporation, the institution that
executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.




Notary Public












--------------------------------------------------------------------------------




My Commission expires     






EXHIBIT D


FORM OF GUARANTY








[TO BE ATTACHED]


EXHIBIT E








CERTIFICATE OF INCUMBENCY OF OFFICERS AND OF AUTHORIZED PERSONS OF SELLER


I, Michael J. McElroy, Secretary of Stonegate Mortgage Corporation, a Ohio
corporation (hereinafter called the “Company”), do hereby certify that the
below-named individuals have been duly elected and qualified as, and are this
day, officers of the Company holding the respective offices set forth opposite
their names and the signatures below set opposite their names are their genuine
signatures:


Name     Title     Signature


Robert Eastep    Chief Financial Officer         


John Macke
Executive Vice          President



James Cutillo    Chief Executive Officer         




I DO FURTHER CERTIFY that as Secretary of the Company, I am hereby authorized
and from time to time directed to execute a certificate of incumbency and obtain
specimen signatures of persons holding the offices referred to in the Corporate
Resolutions, and of the officers or persons named in the Corporate Resolutions,
and to file such certified copy, and such certificate or certificates, and
specimen signatures.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this day of , 20 .








................................................................................
Secretary


EXHIBIT F






--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.
c/o Wells Fargo Securities, LLC - Mortgage Banker Finance Group
2500 Northwinds Parkway, Suite 200
Alpharetta, Georgia 30009
[Date] [[Subs][S]ervicer], as [Subs][S]ervicer
[street address] [City, State ZIP]
Attention: [insert appropriate contact]


Master Repurchase Agreement and Securities Contract and related Addendum, each
dated as of [Date] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Repurchase Agreement”),
among [Seller] (the “Seller”), Wells Fargo Bank, N.A. (the “Buyer”) and any
guarantor thereto.


Ladies and Gentlemen:


[[Subs][S]ervicer] (the “[Subs][S]ervicer”) [sub]services certain mortgage loans
for Seller pursuant to a [[Subs][S]ervicing Agreement] between [Subs][S]ervicer
and Seller dated as of [Date] (the “[Subs][S]ervicing Agreement”). Pursuant to
the Repurchase Agreement, the [Subs][S]ervicer is hereby notified that Seller
has sold and will continue to sell to Buyer certain mortgage loans on a
servicing-released basis (including, without limitation, the servicing rights)
which are [sub]serviced by [Subs][S]ervicer. In recognition thereof, Seller,
Buyer and [Subs][S]ervicer hereby agree as follows:


A. Upon receipt by [Subs][S]ervicer of a written notice that Buyer has declared
an Event of Default pursuant to, and as defined in, its Repurchase Agreement
with Seller (the “Notice”) wherein Buyer shall identify the mortgage loans which
were sold to Buyer under the Repurchase Agreement (the “Affected Loans”),
[Subs][S]ervicer and Buyer, as applicable, acknowledge and agree to the
following modifications to the [Subs][S]ervicing Agreement:


1. [Subs][S]ervicer shall continue to [sub]service the Affected Loans in
accordance with the [Subs][S]ervicing Agreement until such time as Buyer
delivers written notice of its desire to terminate [Subs][S]ervicer’s services
as set forth below in Clause A.6. While [Subs][S]ervicer continues to
[sub]service the Affected Loans pursuant to the [Subs][S]ervicing Agreement, it
shall segregate all amounts collected on account of such Affected Loans, hold
them in trust for the sole and exclusive benefit of Buyer, and remit such
collections in accordance with Buyer’s written instructions;


2. [Subs][S]ervicer shall comply with the requests of Buyer with respect to the
Affected Loans, and shall deliver to Buyer any information provided by
[Subs][S]ervicer to Seller under the [Subs][S]ervicing Agreement as well as any
other or further information, to the extent that providing such information
would not violate any confidentiality agreement, privacy law or otherwise, with
respect to the Affected Loans reasonably requested by Buyer. To the extent that
Buyer either:


a. requests any information which is not already provided by [Subs][S]ervicer to
Seller under the [Subs][S]ervicing Agreement the preparation and delivery of
which causes [Subs][S]ervicer to incur additional costs or expenses, or




--------------------------------------------------------------------------------






b. makes a request of [Subs][S]ervicer with respect to the Affected Loans that
is outside the scope of the [Subs][S]ervicing Agreement and which causes
[Subs][S]ervicer to incur additional costs or expenses,


[Subs][S]ervicer shall prepare a statement of work related thereto, including
price quotations for such additional costs and expenses, and obtain Buyer’s
written approval of such statement of work before proceeding with such
additional work;


3. Buyer shall reimburse [Subs][S]ervicer for all costs and expenses incurred by
the [Subs][S]ervicer to [sub]service the Affected Loans after receipt of the
Notice. Such costs and expenses shall be charged in accordance with, and as set
forth in, the [Subs][S]ervicing Agreement at the time the Notice is provided to
the [Subs][S]ervicer. It shall be Seller’s responsibility to satisfactorily
inform Buyer of the terms and conditions of the [Subs][S]ervicing Agreement,
inclusive of the costs, fees and expense provisions thereunder;


4. Prior to the date on which Buyer delivers the Notice to [Subs][S]ervicer,
Seller agrees to provide Buyer with notice of any amendments, modifications or
waivers to the [Subs][S]ervicing Agreement, including proposed changes to the
schedule of costs and expenses thereunder;


5. On and after the date on which Buyer delivers the Notice to [Subs][S]ervicer,
no amendment to the [Subs][S]ervicing Agreement affecting the Affected Loans,
including amendments to provisions pertaining to costs, fees and expenses, shall
be effective as to the Affected Loans unless and until Buyer provides its prior
written consent thereto;


6. [Subs][S]ervicer acknowledges that Buyer shall not have to comply with the
notice requirements set forth in the [Subs][S]ervicing Agreement with respect to
the transfer of the servicing of any Affected Loans. Instead, [Subs][S]ervicer
agrees to cooperate with any servicing transfer requests received from Buyer as
soon as commercially practicable, not to exceed sixty (60) calendar days
following receipt of written notice from Buyer stating that it wishes to
transfer the servicing of the Affected Loans to a substitute [sub]servicer and
identifying such [sub]servicer. [Subs][S]ervicer will comply with any reasonable
[sub]servicing transfer instructions provided by Buyer to [Subs][S]ervicer at
Buyer’s sole cost and expense. [Subs][S]ervicer further agrees that, except as
permitted in Clause A.9. below, it will not invoke any voluntary
termination provisions pursuant to the [Subs][S]ervicing Agreement the effect of
which would allow [Subs][S]ervicer to terminate the [Subs][S]ervicing Agreement
with respect to the Affected Loans on or before the sixtieth (60th) day
following the date of the Notice;


7. [Subs][S]ervicer acknowledges and agrees that Buyer has no obligations for
any actions or omissions (including, without limitation, any related costs,
expenses and indemnity obligations related to such acts or omissions) with
respect to the [sub]servicing of the Affected Loans prior to [Subs][S]ervicer’s
receipt of the Notice. [Subs][S]ervicer further agrees that Buyer has no
obligations for any termination fees, penalties or similar fees or charges in
connection with the transfer of the [sub]servicing of the Affected Loans except
those fees and charges incurred by [Subs][S]ervicer as a result of any transfer
of servicing requested by Buyer in accordance with Clause A.6 above, but only to
the extent of the fees and charges applicable to servicing transfers under the
[Subs][S]ervicing Agreement, as contemplated in Clause A.3. above;


8. [Subs][S]ervicer agrees it will not exercise any rights of set-off under the
[Subs][S]




--------------------------------------------------------------------------------




ervicing Agreement for amounts due to it for Affected Loans arising prior to its
receipt of the Notice against amounts received on Affected Loans after receipt
of the Notice. Seller agrees it will remain responsible and liable for all
amounts due and unpaid on Affected Loans arising prior to [Subs][S]ervicer’s
receipt of the Notice;


9. In the event that Buyer elects, in its sole discretion, to assign its rights
under the [Subs][S]ervicing Agreement in connection with Buyer’s exercise of
remedies and not to transfer the [sub]servicing of the Affected Loans to a
successor [sub]servicer, Buyer agrees that, notwithstanding the provisions of
Clause A.6., [Subs][S]ervicer shall have the right to voluntarily terminate the
[Subs][S]ervicing Agreement in accordance with its terms; and


10. [Subs][S]ervicer acknowledges that Seller has provided Buyer with a power of
attorney. [Subs][S]ervicer agrees to accept and not contest that power of
attorney with respect to any actions Buyer may take for, and in the stead of,
Seller with respect to any Affected Loans. The power of attorney referenced in
this Clause A.10. shall only provide Buyer with the power to act for, and in the
stead of, Seller under certain circumstances as provided in Schedule I, which is
a copy of the form of Power of Attorney that Seller has executed in favor of
Buyer. The parties hereto acknowledge and agree that this provision does not,
and shall not be interpreted to, require [Subs][S]ervicer to act on behalf of,
or take any action at the direction of, Buyer or Seller in reliance thereon.


B. [Subs][S]ervicer acknowledges and agrees that Buyer owns the Affected Loans
and the servicing rights to the Affected Loans, as herein set forth.
[Subs][S]ervicer acknowledges and agrees that it has no servicing rights,
subservicing rights, or any other rights in or to the Affected Loans except for
the rights granted to it under the [Subs][S]ervicing Agreement, as modified or
added to by this letter agreement.
C. Notwithstanding any contrary information which may be delivered to
[Subs][S]ervicer by Seller, [Subs][S]ervicer may conclusively rely on any
information pertaining to the Repurchase Agreement or the Notice delivered to it
by Buyer. Seller shall fully indemnify and hold [Subs][S]ervicer harmless for
any and all claims asserted against it for any actions taken in good faith by
[Subs][S]ervicer in connection with the delivery of such information or Notice.
Buyer and Seller agree that [Subs][S]ervicer shall not be included as a party to
any legal proceeding or action regarding whether the Notice given to
[Subs][S]ervicer by Buyer was appropriate and/or valid under the terms of the
Repurchase Agreement.


D. THIS LETTER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS LETTER AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS LETTER
AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES TO THIS LETTER AGREEMENT AND THE [SUB]SERVICING AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE SPECIFIED IN THE [SUB]SERVICING AGREEMENT, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF.


THE PARTIES HERETO AGREE THAT IF NO STATE’S LAW IS SPECIFIED AS THE CONTROLLING
LAW FOR THE [SUB]SERVICING AGREEMENT, THEN THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK SHALL APPLY TO THIS LETTER AGREEMENT AND THE
[SUB]SERVICING AGREEMENT AND, IN SUCH CASE, THE PARTIES HERETO INTEND THAT THE
PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS LETTER
AGREEMENT AND THE [SUB]SERVICING AGREEMENT.






--------------------------------------------------------------------------------




E. If any provision of this letter agreement is held illegal or unenforceable in
a judicial proceeding under any jurisdiction, such provision shall be deemed
severed and shall be inoperative for purposes of that jurisdiction only.
Provided that the fundamental terms and conditions of this letter agreement
remain legal and enforceable, the remainder of this letter agreement shall
remain operative, in full force and effect, and binding upon the parties in any
and all other jurisdictions.


F. This letter agreement cannot be modified except by a duly executed writing
that has been signed by authorized representatives of each party hereto.


G. The indemnifications, representations and warranties set forth herein shall
survive the expiration or termination of this letter agreement. This letter
agreement shall inure to the benefit of, and be binding upon, Seller, Buyer,
[Subs][S]ervicer, and the successors and assigns of each.


H. This letter agreement may be executed in counterparts, each of which shall be
deemed an original that, when taken together, shall constitute a single
instrument. Signatures transmitted by facsimile or other electronic means shall
be deemed to be the equivalent of an original signature. A copy of this executed
letter agreement shall have the same force and effect as the original.


Please acknowledge receipt of this letter agreement by signing in the signature
block below and forwarding an executed copy to Buyer promptly upon receipt. Any
notices to
Buyer should be delivered to the following addresses: Wells Fargo Bank, N.A.,
c/o Wells Fargo Securities - Mortgage Banker Finance Group, 2500 Northwinds
Parkway, Suite 200, Alpharetta, Georgia 30009, Attention: Ken Logan, with a copy
to Buyer’s counsel at Wells Fargo Bank, N.A., 375 Park Avenue, New York, New
York 10152, Attention: Mary Curtis Delecroix or to any other place specified in
a notice of change of address hereafter received by [Subs][S]ervicer and/or
Seller.








[signatures appear on the following page]
Very truly yours,


BUYER:


WELLS FARGO BANK, N.A.








By:
Name: Kenneth D. Logan

Title: Managing Director




ACKNOWLEDGED:


[SUB]SERVICER:


[[SUB]SERVICER]








--------------------------------------------------------------------------------






By: Name: Title:




SELLER:


[SELLER]








By: Name: Title:
SCHEDULE I


FORM OF POWER OF ATTORNEY




Wells Fargo Bank, N.A. c/o Wells Fargo Securities Mortgage Banker Finance Group
2500 Northwinds Parkway
Suite 200
Alpharetta, Georgia 30009
Attention: Ken Logan
Telephone: (678) 867-1080


Re: Master Repurchase Agreement and Securities Contract and Addendum, each dated
as of [Date] (as amended from time to time, the “Agreement”) and [between]
[among] [Seller] (the “Seller”)[,] [and] Wells Fargo Bank, N.A. (the “Buyer”)
[and [Guarantor], as guarantor]


Ladies and Gentlemen:


KNOW ALL MEN BY THESE PRESENTS, that Seller hereby irrevocably constitutes and
appoints the Buyer and any officer or director of the Buyer or Wells Fargo
Securities Mortgage Banker Finance Group, with full power of substitution, as
its true and lawful attorney-in-fact with full power and authority, in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in the Buyer’s discretion, solely in connection with the Agreement, to: (1)
execute, witness, attest and deliver, on behalf of the Seller, (a) all mortgage
documents reasonably necessary or appropriate to properly effect the transfer of
the Mortgage Loans from the Seller to Buyer, (b) all release or satisfaction
documents reasonably necessary or appropriate to properly effect the release or
satisfaction of mortgages, deeds of trust or other similar security instruments
with respect to the Mortgage Loans, and (c) all documents reasonably necessary
to correct or otherwise remedy any errors or deficiencies contained in any
documents contemplated by part (a) above; (2) take any action to carry out the
transfer of servicing with respect to the Mortgage Loans from Seller to a
successor servicer appointed by the Buyer in its sole discretion, in the




--------------------------------------------------------------------------------




name of Seller or its own name, or otherwise, and prepare and send or cause to
be sent “good-bye” letters to all mortgagors under the Mortgage Loans,
transferring the servicing of the Mortgage Loans to a successor servicer
appointed by the Buyer in its sole discretion, and (3) preserve any rights of
the Buyer under the Agreement and any other agreement related to the
transactions contemplated thereby, and to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish such reservation of rights.


Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.


Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this     day of     , 20     .


[SELLER]






By: Name: Title:




STATE OF


COUNTY OF     
)
)    ss.:
)


On the
day of
, 20
before me, a Notary Public in and
for said State, personally appeared the
, known to me to be of [Seller], the institution that executed the




--------------------------------------------------------------------------------




within instrument and also known to me to be the person who executed it on
behalf of said
[corporation] [limited liability company], and acknowledged to me that such
[corporation]
[limited liability company] executed the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.




Notary Public


My Commission expires:     










